Exhibit 10.1

 

[Execution Version]

 

CREDIT AGREEMENT

 

DATED AS OF NOVEMBER 29, 2007

 

AMONG

 

KEY ENERGY SERVICES, INC.,

 

AS THE BORROWER,

 

BANK OF AMERICA, N.A.,
AS PAYING AGENT, CO-ADMINISTRATIVE AGENT, SWING LINE LENDER AND
L/C ISSUER,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS CO-ADMINISTRATIVE AGENT, SWING LINE LENDER AND L/C ISSUER

 

FORTIS CAPITAL CORP AND
CAPITAL ONE, N.A., AS CO-DOCUMENTATION AGENTS

 

AND

 

THE OTHER LENDERS PARTY HERETO

 

BANC OF AMERICA SECURITIES LLC AND
WELLS FARGO BANK, NATIONAL ASSOCIATION,
AS JOINT LEAD ARRANGERS AND JOINT BOOK MANAGERS

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

DEFINITIONS AND ACCOUNTING TERMS

 

 

1

 

 

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

25

1.03

Accounting Terms

26

1.04

Rounding

26

1.05

Times of Day

26

1.06

Letter of Credit Amounts

27

1.07

Currency Equivalents Generally

27

1.08

Responsible Officers

27

 

 

 

 

ARTICLE II

 

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

 

27

 

 

 

 

2.01

The Loans

27

2.02

Borrowings, Conversions and Continuations of Loans

28

2.03

Letters of Credit

29

2.04

Swing Line Loans

38

2.05

Prepayments

42

2.06

Termination or Reduction of Commitments

43

2.07

Repayment of Loans

44

2.08

Interest

44

2.09

Fees

45

2.10

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.

45

2.11

Evidence of Debt

46

2.12

Payments Generally; Paying Agent’s Clawback

47

2.13

Sharing of Payments by Lenders

49

2.14

Increase in Revolving Credit Facility

49

 

 

 

 

ARTICLE III

 

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

 

51

 

 

 

 

3.01

Taxes

51

3.02

Illegality

53

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

3.03

Inability to Determine Rates

53

3.04

Increased Costs; Reserves on Eurodollar Rate Loans

53

3.05

Compensation for Losses

55

3.06

Mitigation Obligations; Replacement of Lenders

55

3.07

Survival

56

 

 

 

 

ARTICLE IV

 

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

 

56

 

 

 

 

4.01

Conditions of Initial Credit Extension

56

4.02

Conditions to all Credit Extensions

59

 

 

 

 

ARTICLE V

 

 

REPRESENTATIONS AND WARRANTIES

 

 

59

 

 

 

 

5.01

Existence, Qualification and Power

59

5.02

Authorization; No Contravention

60

5.03

Governmental Authorization; Other Consents

60

5.04

Binding Effect

60

5.05

Financial Statements; No Material Adverse Effect

60

5.06

Litigation

61

5.07

No Default

61

5.08

Ownership of Property; Liens; Investments

61

5.09

Environmental Compliance

61

5.10

Insurance

62

5.11

Taxes

62

5.12

ERISA Compliance

62

5.13

Subsidiaries; Equity Interests; Loan Parties

63

5.14

Margin Regulations; Investment Company Act

64

5.15

Disclosure

64

5.16

Compliance with Laws

65

5.17

Intellectual Property; Licenses, Etc.

65

5.18

Solvency

65

5.19

Security Documents

65

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

 

ARTICLE VI

 

 

AFFIRMATIVE COVENANTS

 

 

66

 

 

 

 

6.01

Financial Statements

66

6.02

Certificates; Other Information

67

6.03

Notices

69

6.04

Payment of Obligations

69

6.05

Preservation of Existence, Etc.

70

6.06

Maintenance of Properties

70

6.07

Maintenance of Insurance

70

6.08

Compliance with Laws

70

6.09

Books and Records

70

6.10

Inspection Rights

70

6.11

Use of Proceeds

71

6.12

Covenant to Guarantee Obligations and Give Security

71

6.13

Compliance with Environmental Laws

75

6.14

Further Assurances

75

6.15

Compliance with Terms of Leaseholds

75

 

 

 

 

ARTICLE VII

 

 

NEGATIVE COVENANTS

 

 

76

 

 

 

 

7.01

Liens

76

7.02

Indebtedness

77

7.03

Investments

79

7.04

Fundamental Changes

81

7.05

Dispositions

82

7.06

Restricted Payments

83

7.07

Change in Nature of Business

84

7.08

Transactions with Affiliates

84

7.09

Burdensome Agreements

85

7.10

Use of Proceeds

85

7.11

Financial Covenants

86

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

7.12

Capital Expenditures

86

7.13

Amendments of Organization Documents

86

7.14

Accounting Changes

86

7.15

Prepayments, Etc. of Indebtedness

86

7.16

Amendment, Etc. of Indebtedness

87

7.17

Partnerships and Joint Ventures

87

7.18

Assets Located Outside the United States

87

 

 

 

 

ARTICLE VIII

 

 

EVENTS OF DEFAULT AND REMEDIES

 

 

87

 

 

 

 

8.01

Events of Default

87

8.02

Remedies upon Event of Default

89

8.03

Application of Funds

90

 

 

 

 

ARTICLE IX

 

 

PAYING AGENT AND CO-ADMINISTRATIVE AGENTS.

 

 

91

 

 

 

 

9.01

Appointment and Authority

91

9.02

Rights as a Lender

91

9.03

Exculpatory Provisions

92

9.04

Reliance by Agents

92

9.05

Delegation of Duties

93

9.06

Resignation of Agent

93

9.07

Non-Reliance on Agents and Other Lenders

94

9.08

No Other Duties, Etc.

94

9.09

Paying Agent May File Proofs of Claim

94

9.10

Collateral and Guaranty Matters

95

 

 

 

 

ARTICLE X

 

 

MISCELLANEOUS

 

 

96

 

 

 

 

10.01

Amendments, Etc

96

10.02

Notices; Effectiveness; Electronic Communications

97

10.03

No Waiver; Cumulative Remedies

99

10.04

Expenses; Indemnity; Damage Waiver

100

 

iv

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

10.05

Payments Set Aside

101

10.06

Successors and Assigns

102

10.07

Treatment of Certain Information; Confidentiality

106

10.08

Right of Setoff

107

10.09

Interest Rate Limitation

107

10.10

Counterparts; Integration; Effectiveness

107

10.11

Survival of Representations and Warranties

108

10.12

Severability

108

10.13

Replacement of Lenders

108

10.14

Governing Law; Jurisdiction; Etc

109

10.15

Waiver of Jury Trial

110

10.16

No Advisory or Fiduciary Responsibility

110

10.17

USA PATRIOT Act Notice

110

10.18

ENTIRE AGREEMENT

111

 

v

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

 

1.01

Existing Letters of Credit

 

 

2.01

Commitments and Applicable Percentages

 

 

5.13

Subsidiaries and Other Equity Investments; Loan Parties

 

 

7.01

Existing Liens

 

 

7.02

Existing Indebtedness

 

 

7.03

Existing Investments

 

 

7.05

Certain Asset Sales

 

 

10.02

Paying Agent’s Office, Certain Addresses for Notices

 

 

 

 

 

EXHIBITS

 

 

 

 

 

 

 

Form of

 

 

A

Loan Notice

 

 

B

Swing Line Loan Notice

 

 

C

Revolving Credit Note

 

 

D

Compliance Certificate

 

 

E

Assignment and Assumption

 

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is entered into as of November 29, 2007,
among KEY ENERGY SERVICES, INC., a Maryland corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), BANK OF AMERICA, N.A., as Paying Agent,
Co-Administrative Agent, Swing Line Lender and L/C Issuer, and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Co-Administrative Agent, Swing Line Lender and L/C
Issuer.

 

PRELIMINARY STATEMENTS:

 

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders have indicated their willingness to lend and each L/C Issuer has
indicated its willingness to issue letters of credit, in each case, on the terms
and subject to the conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 


1.01                        DEFINED TERMS. AS USED IN THIS AGREEMENT, THE
FOLLOWING TERMS SHALL HAVE THE MEANINGS SET FORTH BELOW:

 

“Acquisition” means the acquisition, directly or indirectly, by any Person of
(a) a majority of the Equity Interests of another Person, (b) all or
substantially all of the assets of another Person or (c) all or substantially
all of a line of business or division of another Person, in each case
(i) whether or not involving a merger or a consolidation with such other Person
and (ii) whether in one transaction or a series of related transactions.

 

“Acquisition Consideration” means the consideration paid or incurred by the
Borrower or any of its Subsidiaries for an Acquisition, including the sum of
(without duplication) (a) the fair market value of any cash, assets, Equity
Interests or services given, plus (b) the amount of any Indebtedness assumed,
incurred or guaranteed (to the extent not otherwise included) plus (c) the
amount of transaction related contractual payments such as amounts payable under
noncompete, consulting, and similar agreements, in each case, paid or incurred
in connection with such Acquisition by the Borrower or any of its Subsidiaries
but only to the extent that the amount to be paid under any such agreement
exceeds the value of services rendered thereunder, as reasonably determined by
the Borrower.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Paying Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

--------------------------------------------------------------------------------


 

“Agents” means, collectively, the Paying Agent and the Co-Administrative Agents,
and “Agent” means any of them.

 

“Aggregate Commitments” means the Revolving Credit Commitments of all the
Lenders.

 

“Aggregate Credit Exposures” means, at any time, the sum of (i) the unused
portion of the Revolving Credit Facility at such time and (ii) the Total
Outstandings at such time.

 

“Agreement” means this Credit Agreement.

 

“Applicable Fee Rate” means, at any time (a) from the Closing Date to the date
on which the Paying Agent receives a Compliance Certificate pursuant to
Section 6.02(b) for the fiscal quarter ending March 31, 2008 0.30% per annum and
(b) thereafter, the applicable percentage per annum set forth below determined
by reference to the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Paying Agent pursuant to Section 6.02(b):

 

Applicable Fee Rate

Pricing
Level

 

Consolidated Leverage
Ratio

 

Commitment Fee

1

 

< 1.50:1

 

0.30%

2

 

> 1.50:1 but < 2.75:1

 

0.375%

3

 

> 2.75:1

 

0.50%

 

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.02(b); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then Pricing Level 3
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Fee Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Lender’s Revolving Credit Commitment at such time.
If the commitment of each Lender to make Revolving Credit Loans and the
obligation of each L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, or if the Revolving Credit Commitments have expired,
then the Applicable Percentage of each Lender in respect of the Revolving Credit
Facility shall be determined based on the Applicable Percentage of such Lender
in respect of the Revolving Credit Facility most recently in effect, giving
effect to any subsequent assignments. The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

 

2

--------------------------------------------------------------------------------


 

“Applicable Rate” means (i) from the Closing Date to the date on which the
Paying Agent receives a Compliance Certificate pursuant to Section 6.02(b) for
the fiscal quarter ending March 31, 2008 0.50% per annum for Base Rate Loans and
1.50% per annum for Eurodollar Rate Loans and Letter of Credit Fees and
(ii) thereafter, the applicable percentage per annum set forth below determined
by reference to the Consolidated Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Paying Agent pursuant to Section 6.02(b):

 

Applicable Rate

Pricing
Level

 

Consolidated Leverage
Ratio

 

Eurodollar
Rate/
Letters of
Credit

 

Base Rate

1

 

< 1.50:1

 

1.50%

 

0.50%

2

 

> 1.50:1 but < 2.75:1

 

1.75%

 

0.75%

3

 

> 2.75:1

 

2.00%

 

1.00%

 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then Pricing Level 3 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered.

 

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means Banc of America Securities LLC and Wells Fargo, each in its
capacity as joint lead arranger and joint book manager.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Paying Agent, in
substantially the form of Exhibit E or any other form approved by the Paying
Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such

 

3

--------------------------------------------------------------------------------


 

Person prepared as of such date in accordance with GAAP if such lease or other
agreement or instrument were accounted for as a Capitalized Lease and (c) all
Synthetic Debt of such Person.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2006
and the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“AutoBorrow Agreement” means any agreement providing for automatic borrowing
services between the Borrower and a Swing Line Lender.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (i) the Maturity Date, (ii) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Lender to make Revolving Credit Loans and
of the obligation of each L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.

 

“Bank of America” means Bank of America, N.A. and its successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Loan” means a Revolving Credit Loan that bears interest based on the
Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Borrowing” means a Revolving Credit Borrowing or a Swing Line Borrowing, as the
context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Paying Agent’s Office is located and, if such day
relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations); provided that Capital Expenditures shall not
include (a) expenditures for Permitted Acquisitions or

 

4

--------------------------------------------------------------------------------


 

(b) expenditures by any Person acquired in a Permitted Acquisition prior to the
date of such acquisition.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Security Documents and other Liens
permitted hereunder):

 

(a)                                  readily marketable obligations issued or
directly and fully guaranteed or insured by the United States of America or any
agency or instrumentality thereof having maturities of not more than 360 days
from the date of acquisition thereof; provided that the full faith and credit of
the United States of America is pledged in support thereof;

 

(b)                                 time deposits (including eurodollar time
deposits) with, or certificates of deposit or bankers’ acceptances of, any
commercial bank that (i) (A) is a Lender or (B) is organized under the laws of
the United States of America, any state thereof or the District of Columbia or
is the principal banking subsidiary of a bank holding company organized under
the laws of the United States of America, any state thereof or the District of
Columbia (including a foreign bank which is a Subsidiary of a commercial bank or
a holding company of a commercial bank which is organized under such laws) and
(ii) has combined capital and surplus of at least $500,000,000, in each case
with maturities of not more than 180 days from the date of acquisition thereof;

 

(c)                                  commercial paper issued by any Person
organized under the laws of any state of the United States of America and rated
at least “Prime-2” (or the then equivalent grade) by Moody’s or at least “A-2”
(or the then equivalent grade) by S&P, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

 

(d)                                 repurchase obligations of any Lender or of
any commercial bank satisfying the requirements of clause (b) of this
definition, having a term of not more than 30 days with respect to securities
issued or fully guaranteed or insured by the United States government;

 

(e)                                  securities with maturities of six months or
less from the date of acquisition backed by standby letters of credit issued by
any Lender or any commercial bank satisfying the requirements of clause (b) of
this definition; and

 

(f)                                    Investments, classified in accordance
with GAAP as current assets of the Borrower or any of its Subsidiaries, in money
market investment programs registered under the Investment Company Act of 1940,
which are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
primarily to Investments of the character, quality and maturity described in
clauses (a) through (e) of this definition.

 

5

--------------------------------------------------------------------------------


 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means (a) with respect to any Cash Management Agreement
existing on the Closing Date, Wells Fargo, any other Lender, or Affiliate of a
Lender party to such agreement, and (b) any Person that, at the time it enters
into a Cash Management Agreement, is a Lender or an Affiliate of a Lender, in
its capacity as a party to such Cash Management Agreement.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

“Change of Control” means an event or series of events by which:

 

(a)                                  any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of 50% or more of the equity
securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such “person” or “group” has
the right to acquire pursuant to any option right); or

 

(b)                                 during any period of 24 consecutive months,
a majority of the members of the board of directors or other equivalent
governing body of the Borrower cease to be composed of individuals (i) who were
members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause

 

6

--------------------------------------------------------------------------------


 

(ii) and clause (iii), any individual whose initial nomination for, or
assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

 

(c)                                  any Person or two or more Persons acting in
concert shall have acquired by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation thereof, will result in its or
their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Borrower, or
control over the equity securities of the Borrower entitled to vote for members
of the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
Person or Persons have the right to acquire pursuant to any option right)
representing 50% or more of the combined voting power of such securities; or

 

(d)                                 a “change of control” or any comparable term
under, and as defined in, the Senior Notes Indenture shall have occurred.

 

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

 

“Co-Administrative Agents” means, collectively, Bank of America and Wells Fargo,
each in its capacity as a co-administrative agent under any of the Loan
Documents, or any successor to either such entity in such capacity. If at any
time only one Person is serving as a Co-Administrative Agent hereunder, such
term shall mean such Person.

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral” means all of the “Collateral” referred to in the Security Documents
and all of the other property that is or is intended under the terms of the
Security Documents to be subject to Liens in favor of the Paying Agent for the
benefit of the Secured Parties.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period plus (a) the following
to the extent deducted in calculating such Consolidated Net Income: 
(i) Consolidated Interest Charges, (ii) the provision for Federal, state, local
and foreign income or franchise taxes payable, (iii) depreciation and
amortization expense and (iv) other expenses reducing such Consolidated Net
Income which do not represent a cash item in such period or any future period
(in each case of or by the Borrower and its Subsidiaries for such Measurement
Period) and minus (b) the following to the extent included in calculating such
Consolidated Net Income:  (i) Federal, state, local and foreign income tax
credits and (ii) all non-cash items increasing Consolidated Net Income (in each
case of or by the Borrower and its Subsidiaries for such Measurement Period).

 

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal

 

7

--------------------------------------------------------------------------------


 

amount of all obligations, whether current or long-term, for borrowed money
(including Obligations hereunder) and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments, (b) all
purchase money Indebtedness, (c) all direct obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business), (e) all Attributable
Indebtedness, (f) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than the Borrower or any Subsidiary, and (g) all Indebtedness
of the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which the Borrower or a Subsidiary is a general
partner or joint venturer, unless (and to the extent) such Indebtedness is
expressly made non-recourse to the Borrower or such Subsidiary.

 

“Consolidated Funded Indebtedness to Total Capitalization Ratio” means, as of
any date of determination, the ratio of (a) Consolidated Funded Indebtedness as
of such date to (b) Total Capitalization as of such date.

 

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by the Borrower and its Subsidiaries on a consolidated
basis for such Measurement Period.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Charges, in
each case, of or by the Borrower and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period.

 

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA of the Borrower and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period. For purposes of calculating the
Consolidated Leverage Ratio as of any date, Consolidated EBITDA shall be
calculated on a pro forma basis (as certified by the Borrower to the
Co-Administrative Agents and as reasonably approved by the Co-Administrative
Agents) assuming that (i) all Acquisitions made, and any Indebtedness incurred
or repaid in connection therewith, during the most recently completed
Measurement Period and (ii) all Dispositions of any Subsidiary or of all or
substantially all the assets of any Subsidiary or of any line of business or
division of the Borrower or any Subsidiary completed, and any Indebtedness
incurred or repaid in connection therewith, during such Measurement Period have
been made or incurred or repaid on the first day of such Measurement Period (but
without any adjustment to Consolidated EBITDA for projected cost savings or
other synergies other than cost savings or synergies realized within, or to be
realized within, 180 days following the consummation of such

 

8

--------------------------------------------------------------------------------


 

Acquisition or Disposition, as applicable, as demonstrated to and as approved by
the Co-Administrative Agents in their reasonable discretion).

 

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Borrower and its Subsidiaries on a consolidated basis for the
most recently completed Measurement Period; provided that Consolidated Net
Income shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period, (b) the net income of any Subsidiary during such Measurement
Period to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary of such income is not permitted by operation of
the terms of its Organization Documents or any agreement, instrument or Law
applicable to such Subsidiary during such Measurement Period, except that the
Borrower’s equity in any net loss of any such Subsidiary for such Measurement
Period shall be included in determining Consolidated Net Income, and (c) any
income (or loss) for such Period of any Person if such Person is not a
Subsidiary, except that the Borrower’s equity in the net income of any such
Person for such Measurement Period shall be included in Consolidated Net Income
up to the aggregate amount of cash actually distributed by such Person during
such Period to the Borrower or a Subsidiary as a dividend or other distribution
(and in the case of a dividend or other distribution to a Subsidiary, such
Subsidiary is not precluded from further distributing such amount to the
Borrower as described in clause (b) of this proviso).

 

“Consolidated Net Worth” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, Shareholders’ Equity of
the Borrower and its Subsidiaries on that date.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a

 

9

--------------------------------------------------------------------------------


 

Eurodollar Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum and (b) when used with respect to Letter of Credit Fees, a
rate equal to the Applicable Rate plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
Revolving Credit Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Paying Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

10

--------------------------------------------------------------------------------


 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Paying Agent from
time to time) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period. If such rate is not available at such time for any reason, then
the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Paying Agent to be the rate at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

 

11

--------------------------------------------------------------------------------


 

“Eurodollar Rate Loan” means a Revolving Credit Loan that bears interest at a
rate based on the Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Property” has the meaning specified in the Security Agreement.

 

“Excluded Taxes” means, with respect to any Agent, Lender, Swing Line Lender,
L/C Issuer or any other recipient of any payment to be made by or on account of
any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), as a result of a present or former connection
between such Agent, Lender, Swing Line Lender, L/C Issuer or other recipient and
the jurisdiction of the Governmental Authority imposing such tax or any
political subdivision or taxing authority thereof or therein (other than any
such connection arising solely from such Agent’s, Lender’s, Swing Line Lender’s,
L/C Issuer’s or other recipient’s having executed, delivered or performed its
obligations or received a payment under, or enforced, this Agreement or any
other Loan Document), (b) any branch profits taxes imposed by the United States
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 10.13), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a).

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
July 29, 2005, as amended, among the Borrower, Lehman Brothers, Inc., as sole
lead arranger and sole bookrunner, Lehman Commercial Paper Inc., as syndication
agent, Wells Fargo Foothill, Inc., as revolving administrative agent, Lehman
Commercial Paper Inc., as administrative and collateral agent, and the lenders
parties thereto.

 

“Existing Letters of Credit” means the letters of credit issued under the
Existing Credit Agreement and outstanding on the Closing Date, as set forth on
Schedule 1.01.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Paying Agent.

 

12

--------------------------------------------------------------------------------


 

“Fee Letters” means, collectively, the Joint Fee Letter and the Paying Agency
Fee Letter.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of the primary obligor, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable

 

13

--------------------------------------------------------------------------------


 

amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means, collectively, the Subsidiaries of the Borrower party to the
Guaranty as of the date hereof, and each other Subsidiary of the Borrower that
shall be required to execute and deliver a guaranty or guaranty supplement
pursuant to Section 6.12.

 

“Guaranty” means, collectively, the Guaranty dated as of even date herewith made
by the Guarantors in favor of the Secured Parties, together with each other
guaranty and guaranty supplement delivered pursuant to Section 6.12.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hedge Bank” means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Secured Hedge Agreement.

 

“Immaterial Subsidiary” means (a) any Qualified Captive Insurance Subsidiary,
(b) any Domestic Subsidiary of the Borrower designated as an “Immaterial
Subsidiary” which has assets with a book value of $1,000,000 or less and annual
revenues of $1,000,000 or less; provided that all Domestic Subsidiaries so
designated as Immaterial Subsidiaries (excluding all Qualified Captive Insurance
Subsidiaries) may not have at any time, in the aggregate, assets with a book
value exceeding $5,000,000 or annual revenues exceeding $5,000,000, and (c) any
Foreign Subsidiary of the Borrower designated as an “Immaterial Subsidiary”
which has assets with a book value of $5,000,000 or less and annual revenues of
$5,000,000 or less. All of the Immaterial Subsidiaries as of the Closing Date
are listed on Schedule 5.13 and designated thereon as “Immaterial Subsidiaries”.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                  all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 the maximum amount of all direct or
contingent obligations of such Person arising under letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds and
similar instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

14

--------------------------------------------------------------------------------


 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business and not past due for more than 90
days or which are being contested in good faith and for which adequate reserves
have been established and reported in accordance with GAAP);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                    all Attributable Indebtedness in respect
of Capitalized Leases and Synthetic Lease Obligations of such Person and all
Synthetic Debt of such Person;

 

(g)                                 all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interest in such Person or any other Person or any warrant, right or option to
acquire such Equity Interest, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan or Swing Line Loan, the last Business Day of each March, June,
September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:

 

(a)                                  any Interest Period that would otherwise
end on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day

 

15

--------------------------------------------------------------------------------


 

falls in another calendar month, in which case such Interest Period shall end on
the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect investment by such
Person, whether by means of (a) the purchase or other acquisition of Equity
Interests of another Person, (b) a loan, advance or capital contribution to,
Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or interest in, another Person, or (c) any Acquisition. For purposes
of covenant compliance, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of the applicable L/C Issuer and relating to such Letter of Credit.

 

“Joint Fee Letter” means the letter agreement, dated October 24, 2007, among the
Borrower, the Co-Administrative Agents and the Arrangers.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

 

16

--------------------------------------------------------------------------------


 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means Bank of America and Wells Fargo, each in its capacity as
issuer of Letters of Credit hereunder, or any successor issuer of Letters of
Credit hereunder.

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount
may still be drawn thereunder by reason of the operation of Rule 3.14 of the
ISP, such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lenders.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Paying Agent.

 

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

 

“Letter of Credit Commitment Expiration Date” means the day that is seven days
prior to the Maturity Date (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Sublimit” means an amount equal to the Revolving Credit
Facility. The Letter of Credit Sublimit is part of, and not in addition to, the
Revolving Credit Facility.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Credit Loan or a Swing Line Loan.

 

17

--------------------------------------------------------------------------------


 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Revolving
Credit Notes, (c) the Guaranty, (d) the Security Documents, (e) the Fee Letters,
(f) each Issuer Document, (g) any AutoBorrow Agreement, (h) each Secured Hedge
Agreement, and (i) each Secured Cash Management Agreement; provided that for
purposes of the definition of “Material Adverse Effect” and Articles IV through
IX, “Loan Documents” shall not include Secured Hedge Agreements or Secured Cash
Management Agreements.

 

“Loan Notice” means a notice of (a) a Revolving Credit Borrowing, (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower and its
Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Paying Agent or any Lender, Swing Line Lender or L/C Issuer
under any Loan Document, or of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

 

“Maturity Date” means November 29, 2012; provided, however, that, if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.

 

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower for which financial statements
have been or are concurrently delivered by the Borrower pursuant to
Section 6.01(a) or (b), as the case may be.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Non-Recourse Indebtedness” means Indebtedness as to which (a) no Loan Party
(i)  provides credit support of any kind (including any undertaking, agreement
or instrument that would constitute Indebtedness) or (ii) is directly or
indirectly liable as a guarantor or otherwise, (b) no default with respect
thereto (including any rights that the holders thereof may have to take
enforcement action against any Subsidiary which is not a Loan Party) would
permit, upon notice, lapse of time or both, any holder of any other Indebtedness
(other than the Indebtedness incurred hereunder) of the Borrower or any of its
Subsidiaries to declare a default on such other Indebtedness or cause the
payment thereof to be accelerated or payable prior to its stated maturity, and
(c) the holders thereof have been notified in writing that they will not have
any recourse to the stock or assets of the Loan Parties.

 

“NPL” means the National Priorities List under CERCLA.

 

18

--------------------------------------------------------------------------------


 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“Oilfield Intellectual Property” means (a) the services provided by the Loan
Parties and/or their Subsidiaries, including, but not limited to, well
servicing, work-over, and drilling services; (b) all data and/or other
information generated or obtained by or on behalf of the Loan Parties and/or
their Subsidiaries in connection with the provision of such services; (c) all
measurement, acquisition, manipulation, and display and all devices and systems
used or useful in measuring, acquiring, manipulating, displaying, and/or
otherwise dealing with such data or information; and (d) all U.S. and foreign
patents and trademarks, U.S. and foreign applications for patents and
trademarks, trade secrets, confidential business information, U.S. and foreign
copyrights, and any other intellectual property or intellectual property right
associated with items described in clauses (a) through (c) above.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (a) with respect to Revolving Credit Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans and Swing Line Loans, as the case may be, occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

 

“Participant” has the meaning specified in Section 10.06(d).

 

19

--------------------------------------------------------------------------------


 

“Paying Agency Fee Letter” means the letter agreement, dated October 24, 2007,
between the Borrower and the Paying Agent.

 

“Paying Agent” means Bank of America in its capacity as Paying Agent under any
of the Loan Documents, or any successor paying agent.

 

“Paying Agent’s Office” means the Paying Agent’s address and, as appropriate,
account as set forth on Schedule 10.02, or such other address or account as the
Paying Agent may from time to time notify to the Borrower and the Lenders.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Acquisition” has the meaning set forth in Section 7.03(h).

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledged Debt” has the meaning specified in the Security Agreement.

 

“Pledged Equity” has the meaning specified in the Security Agreement.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified Captive Insurance Subsidiary” means any Subsidiary of the Borrower
which meets the following requirements:

 

(a)                                  such Subsidiary is organized for the sole
purpose of providing insurance coverage for the Loan Parties and their
Subsidiaries (the “Insurance Business”);

 

(b)                                 such Subsidiary has no material assets other
than assets related to the Insurance Business and conducts no business other
than the Insurance Business; and

 

(c)                                  the Loan Parties’ Investment in such
Subsidiary meets the requirements under Section 7.03.

 

“Register” has the meaning specified in Section 10.06(c).

 

20

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Loan Notice, (b) with respect to an
L/C Credit Extension, a Letter of Credit Application, and (c) with respect to a
Swing Line Loan, a Swing Line Loan Notice, or if an AutoBorrow Agreement is in
effect with respect to the applicable Swing Line Lender, any transfer of funds
pursuant to such AutoBorrow Agreement.

 

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and any other officer of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Paying Agent.   

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Lenders pursuant to
Section 2.01.

 

“Revolving Credit Commitment” means, as to each Lender, its obligation to
(a) make Revolving Credit Loans to the Borrower pursuant to Section 2.01,
(b) purchase participations in L/C Obligations, and (c) purchase participations
in Swing Line Loans, in an aggregate principal amount at any one time
outstanding not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Revolving Credit Commitment” or opposite such
caption in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

21

--------------------------------------------------------------------------------


 

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time. On the Closing Date, the
amount of the Revolving Credit Facility is $400,000,000.

 

“Revolving Credit Loan” has the meaning specified in Section 2.01.

 

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Lender evidencing Revolving Credit Loans or Swing Line Loans, as the case
may be, made by such Lender, substantially in the form of Exhibit C.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower and any Cash Management Bank.

 

“Secured Hedge Agreement” means any interest rate or foreign exchange Swap
Contract permitted under Article VII that is entered into by and between the
Borrower and any Hedge Bank.

 

“Secured Parties” means, collectively, the Paying Agent, the Co-Administrative
Agents, the Lenders, the Swing Line Lenders, the L/C Issuers, the Hedge Banks,
the Cash Management Banks, each co-agent or sub-agent appointed by the Paying
Agent from time to time pursuant to Section 9.05, and the other Persons the
Obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Security Documents.

 

“Security Agreement” means the Security Agreement, dated as of even date
herewith, among the Borrower, the Guarantors, and the Paying Agent.

 

“Security Documents” means, collectively, the Security Agreement, vessel
mortgages, collateral assignments, security agreement supplements, security
agreements, pledge agreements or other similar agreements delivered to the
Paying Agent pursuant to Section 6.12, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Paying Agent for the benefit of the Secured Parties.

 

“Senior Notes” means the 8.375% Senior Notes due 2014 issued by the Borrower
pursuant to the Senior Notes Indenture.

 

“Senior Notes Indenture” means the Indenture dated November 29, 2007, among the
Borrower, the guarantors named therein and The Bank of New York Trust Company,
N.A., as trustee.

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 

22

--------------------------------------------------------------------------------


 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

23

--------------------------------------------------------------------------------


 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America and Wells Fargo, each in its capacity
as provider of Swing Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means, with respect to each Swing Line Lender, an amount
equal to the lesser of (a) $20,000,000 and (b) an amount equal to 50% of the
Revolving Credit Facility. The Swing Line Sublimits are part of, and not in
addition to, the Revolving Credit Facility.

 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Threshold Amount” means $30,000,000.

 

“Total Capitalization” means, as of any date of determination, the sum of
Consolidated Funded Indebtedness as of such date and Consolidated Net Worth as
of such date.

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

 

“Total Swing Line Sublimit” means an amount equal to the lesser of
(a) $40,000,000 and (b) the Revolving Credit Facility. The Total Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Facility.

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

24

--------------------------------------------------------------------------------


 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Wells Fargo” means Wells Fargo Bank, National Association and its successors.

 

1.02                        Other Interpretive Provisions. With reference to
this Agreement and each other Loan Document, unless otherwise specified herein
or in such other Loan Document:

 

(a)                                  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.”  The word “will”
shall be construed to have the same meaning and effect as the word “shall.” 
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

25

--------------------------------------------------------------------------------


 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 


1.03                        ACCOUNTING TERMS.


 

(a)                                  Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein.

 

(b)                                 Changes in GAAP. If at any time any change
in GAAP would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Borrower or the Required Lenders
shall so request, the Paying Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Paying Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

 

(c)                                  Consolidation of Variable Interest
Entities. All references herein to consolidated financial statements of the
Borrower and its Subsidiaries or to the determination of any amount for the
Borrower and its Subsidiaries on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Borrower is required to consolidate pursuant to FASB Interpretation No. 46 –
Consolidation of Variable Interest Entities: an interpretation of ARB No. 51
(January 2003) as if such variable interest entity were a Subsidiary as defined
herein.

 

1.04                        Rounding. Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day. Unless otherwise specified, all
references herein to times of day shall be references to Central time (daylight
or standard, as applicable).

 

26

--------------------------------------------------------------------------------


 

1.06                        Letter of Credit Amounts. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

 

1.07                        Currency Equivalents Generally. Any amount specified
in this Agreement (other than in Articles II and IX) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Paying Agent at such time on the
basis of the Spot Rate (as defined below) for the purchase of such currency with
Dollars. For purposes of this Section 1.07, the “Spot Rate” for a currency means
the rate determined by the Paying Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided that the Paying Agent may obtain such spot
rate from another financial institution designated by the Paying Agent if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency.

 

1.08                        Responsible Officers. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01                        The Loans. Subject to the terms and conditions set
forth herein, each Lender severally agrees to make loans (each such loan, a
“Revolving Credit Loan”) to the Borrower from time to time, on any Business Day
during the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Revolving Credit Borrowing, (i) the
Total Outstandings shall not exceed the Revolving Credit Facility, and (ii) the
aggregate Outstanding Amount of the Revolving Credit Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment. Within the limits of each Lender’s Revolving Credit Commitment, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01, prepay under Section 2.05, and reborrow under this
Section 2.01. Revolving Credit Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

 

27

--------------------------------------------------------------------------------


 

2.02                        Borrowings, Conversions and Continuations of Loans.


 

(a)                                  Each Revolving Credit Borrowing, each
conversion of Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Paying Agent, which may be given by telephone. Each
such notice must be received by the Paying Agent not later than 10:00 a.m.
(i) three Business Days prior to the requested date of any Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or of any conversion of
Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of any
Borrowing of Base Rate Loans. Each telephonic notice by the Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to the Paying Agent
of a written Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Sections
2.03(c) and 2.04(c), each Borrowing of or conversion to Base Rate Loans shall be
in a principal amount of $1,000,000 or a whole multiple of $100,000 in excess
thereof. Each Loan Notice  (whether telephonic or written) shall specify
(i) whether the Borrower is requesting a Revolving Credit Borrowing, a
conversion of Revolving Credit Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Revolving Credit
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of Loan in
a Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the Revolving Credit Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurodollar Rate
Loan.

 

(b)                                 Following receipt of a Loan Notice, the
Paying Agent shall promptly notify each Lender of the amount of its Applicable
Percentage of the Revolving Credit Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Paying Agent shall
notify each Lender of the details of any automatic conversion to Base Rate Loans
described in Section 2.02(a). Each Lender shall make the amount of its Loan
available to the Paying Agent in immediately available funds at the Paying
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Paying Agent shall make all funds so received available to
the Borrower in like funds as received by the Paying Agent either by
(i) crediting the account of the Borrower on the books of Bank of America with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Paying Agent by the Borrower; provided, however, that if, on the date a Loan
Notice with respect to a Revolving Credit Borrowing is given by the Borrower,
there are L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the

 

28

--------------------------------------------------------------------------------


 

payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan. During the existence of a
Default, no Loans may be requested as, converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.

 

(d)                                 The Paying Agent shall promptly notify the
Borrower and the Lenders of the interest rate applicable to any Interest Period
for Eurodollar Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Paying Agent shall notify the Borrower
and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e)                                  After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than ten Interest Periods in effect.

 


2.03                        LETTERS OF CREDIT.


 

(a)                                  The Letter of Credit Commitment.

 

(i)                                     Subject to the terms and conditions set
forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of the
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Commitment Expiration Date, to issue Letters of Credit for the account of the
Borrower or its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with Section 2.03(b), and (2) to honor
drawings under the Letters of Credit; and (B) the Lenders severally agree to
participate in Letters of Credit issued for the account of the Borrower or its
Subsidiaries and any drawings thereunder; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the Revolving Credit Facility, (y) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Lender’s Revolving Credit Commitment, and
(z) the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. All Existing Letters
of Credit shall be deemed to have been

 

29

--------------------------------------------------------------------------------


 

issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

 

(ii)                                  Neither L/C Issuer shall issue any Letter
of Credit if:

 

(A)                              subject to Section 2.03(b)(iii), the expiry
date of such requested Letter of Credit would occur more than twenty-four months
after the date of issuance or last extension, unless the Required Lenders have
approved such expiry date; or

 

(B)                                the expiry date of such requested Letter of
Credit would occur more than twelve months after the Letter of Credit Commitment
Expiration Date, unless all the Lenders have approved such expiry date. If the
expiry date of any requested Letter of Credit would occur after the Letter of
Credit Commitment Expiration Date, then on or before the Letter of Credit
Commitment Expiration Date, the Borrower shall Cash Collateralize such Letter of
Credit.

 

(iii)                               The applicable L/C Issuer shall not be under
any obligation to issue any Letter of Credit if:

 

(A)                              any order, judgment or decree of any
Governmental Authority or arbitrator shall by its terms purport to enjoin or
restrain such L/C Issuer from issuing such Letter of Credit, or any Law
applicable to such L/C Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
L/C Issuer shall prohibit, or request that such L/C Issuer refrain from, the
issuance of letters of credit generally or such Letter of Credit in particular
or shall impose upon such L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it;

 

(B)                                the issuance of such Letter of Credit would
violate one or more policies of such L/C Issuer applicable to letters of credit
generally;

 

(C)                                except as otherwise agreed by the Paying
Agent and such L/C Issuer, such Letter of Credit is in an initial stated amount
less than $500,000;

 

(D)                               such Letter of Credit is to be denominated in
a currency other than Dollars;

 

(E)                                 such Letter of Credit contains any
provisions for automatic reinstatement of the stated amount after any drawing
thereunder; or

 

30

--------------------------------------------------------------------------------


 

(F)                                 a default of any Lender’s obligations to
fund under Section 2.03(c) exists or any Lender is at such time a Defaulting
Lender hereunder, unless such L/C Issuer has entered into satisfactory
arrangements with the Borrower or such Lender to eliminate such L/C Issuer’s
risk with respect to such Lender.

 

(iv)                              The applicable L/C Issuer shall not amend any
Letter of Credit if such L/C Issuer would not be permitted at such time to issue
such Letter of Credit in its amended form under the terms hereof.

 

(v)                                 Neither L/C Issuer shall be under an
obligation to amend any Letter of Credit if (A) such L/C Issuer would have no
obligation at such time to issue such Letter of Credit in its amended form under
the terms hereof, or (B) the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit.

 

(vi)                              Each L/C Issuer shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and each L/C Issuer shall have all of the benefits and
immunities (A) provided to the Paying Agent in Article IX with respect to any
acts taken or omissions suffered by such L/C Issuer in connection with Letters
of Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Paying Agent” as
used in Article IX included such L/C Issuer with respect to such acts or
omissions, and (B) as additionally provided herein with respect to each such L/C
Issuer.

 

(b)                                 Procedures for Issuance and Amendment of
Letters of Credit; Auto-Extension Letters of Credit.

 

(i)                                     Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
applicable L/C Issuer (with a copy to the Paying Agent) in the form of a Letter
of Credit Application, appropriately completed and signed by a Responsible
Officer of the Borrower. Such Letter of Credit Application must be received by
the applicable L/C Issuer and the Paying Agent not later than 10:00 a.m. at
least two Business Days (or such later date and time as the Paying Agent and the
applicable L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable L/C Issuer:  (A) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
applicable L/C Issuer may require. In the case of a request for an amendment

 

31

--------------------------------------------------------------------------------


 

of any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the applicable L/C Issuer (1) the
Letter of Credit to be amended; (2) the proposed date of amendment thereof
(which shall be a Business Day); (3) the nature of the proposed amendment; and
(4) such other matters as the applicable L/C Issuer may require. Additionally,
the Borrower shall furnish to the applicable L/C Issuer and the Paying Agent
such other documents and information pertaining to such requested Letter of
Credit issuance or amendment, including any Issuer Documents, as the applicable
L/C Issuer or the Paying Agent may require.

 

(ii)                                  Promptly after receipt of any Letter of
Credit Application, the applicable L/C Issuer will confirm with the Paying Agent
(by telephone or in writing) that the Paying Agent has received a copy of such
Letter of Credit Application from the Borrower and, if not, the applicable L/C
Issuer will provide the Paying Agent with a copy thereof. Unless the applicable
L/C Issuer has received written notice from any Lender, the Paying Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the applicable L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary) or enter into the applicable amendment, as the case
may be, in each case in accordance with the applicable L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Letter of Credit.

 

(iii)                               If the Borrower so requests in any
applicable Letter of Credit Application, the applicable L/C Issuer may, in its
sole and absolute discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit the
applicable L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the applicable L/C Issuer, the Borrower shall not be required to make a specific
request to the applicable L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the applicable L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
twelve months after the Letter of Credit Commitment Expiration Date (subject to
the Cash Collateralization requirements of Section 2.03(a)(ii)); provided,
however, that the applicable L/C Issuer shall not permit any such extension if
(A) such L/C Issuer has determined that it would not be permitted, or would have
no

 

32

--------------------------------------------------------------------------------


 

obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which
may be by telephone or in writing) on or before the day that is seven Business
Days before the Non-Extension Notice Date from the Paying Agent, any Lender or
the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the
applicable L/C Issuer not to permit such extension.

 

(iv)                              Promptly after its delivery of any Letter of
Credit or any amendment to a Letter of Credit to an advising bank with respect
thereto or to the beneficiary thereof, the applicable L/C Issuer will also
deliver to the Borrower and the Paying Agent a true and complete copy of such
Letter of Credit or amendment.

 

(c)                                  Drawings and Reimbursements; Funding of
Participations.

 

(i)                                     Upon receipt from the beneficiary of any
Letter of Credit of any notice of a drawing under such Letter of Credit, the
applicable L/C Issuer shall notify the Borrower and the Paying Agent thereof.
Not later than 10:00 a.m. on the date of any payment by the applicable L/C
Issuer under a Letter of Credit (each such date, an “Honor Date”), the Borrower
shall reimburse the applicable L/C Issuer through the Paying Agent in an amount
equal to the amount of such drawing. If the Borrower fails to so reimburse the
applicable L/C Issuer by such time, the Paying Agent shall promptly notify each
Lender of the Honor Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Revolving Credit Borrowing of Base Rate Loans to be disbursed on the Honor Date
in an amount equal to the Unreimbursed Amount, without regard to the minimum and
multiples specified in Section 2.02 for the principal amount of Base Rate Loans,
but subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Loan Notice). Any notice given by the applicable L/C Issuer or the
Paying Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 

(ii)                                  Each Lender shall upon any notice pursuant
to Section 2.03(c)(i) make funds available to the Paying Agent for the account
of the applicable L/C Issuer at the Paying Agent’s Office in an amount equal to
its Applicable Percentage of the Unreimbursed Amount not later than 1:00 p.m. on
the Business Day specified in such notice by the Paying Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Paying Agent shall remit the funds so received to the
applicable L/C Issuer.

 

33

--------------------------------------------------------------------------------


 

(iii)                               With respect to any Unreimbursed Amount that
is not fully refinanced by a Revolving Credit Borrowing of Base Rate Loans
because the conditions set forth in Section 4.02 cannot be satisfied or for any
other reason, the Borrower shall be deemed to have incurred from the applicable
L/C Issuer an L/C Borrowing in the amount of the Unreimbursed Amount that is not
so refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate. In such event, each
Lender’s payment to the Paying Agent for the account of the applicable L/C
Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

 

(iv)                              Until each Lender funds its Revolving Credit
Loan or L/C Advance pursuant to this Section 2.03(c) to reimburse the applicable
L/C Issuer for any amount drawn under any Letter of Credit, interest in respect
of such Lender’s Applicable Percentage of such amount shall be solely for the
account of the applicable L/C Issuer.

 

(v)                                 Each Lender’s obligation to make Revolving
Credit Loans or L/C Advances to reimburse the applicable L/C Issuer for amounts
drawn under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the applicable L/C Issuer, the Borrower or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Loan Notice). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the applicable L/C Issuer for the
amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

(vi)                              If any Lender fails to make available to the
Paying Agent for the account of the applicable L/C Issuer any amount required to
be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), the applicable L/C
Issuer shall be entitled to recover from such Lender (acting through the Paying
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to the applicable L/C Issuer at a rate per annum equal to the greater
of the Federal Funds Rate and a rate determined by the applicable L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the applicable
L/C Issuer in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s

 

34

--------------------------------------------------------------------------------


 

Revolving Credit Loan included in the relevant Revolving Credit Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of the applicable L/C Issuer submitted to any Lender (through the
Paying Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after the applicable L/C
Issuer has made a payment under any Letter of Credit and has received from any
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Paying Agent receives for the account of the applicable
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Paying Agent), the Paying Agent will
distribute to such Lender its Applicable Percentage thereof in the same funds as
those received by the Paying Agent.

 

(ii)                                  If any payment received by the Paying
Agent for the account of the applicable L/C Issuer pursuant to
Section 2.03(c)(i) is required to be returned under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
the applicable L/C Issuer in its discretion), each Lender shall pay to the
Paying Agent for the account of the applicable L/C Issuer its Applicable
Percentage thereof on demand of the Paying Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

 

(e)                                  Obligations Absolute. The obligation of the
Borrower to reimburse the applicable L/C Issuer for each drawing under each
Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

 

(i)                                     any lack of validity or enforceability
of such Letter of Credit, this Agreement, or any other Loan Document;

 

(ii)                                  the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
the applicable L/C Issuer or any other Person, whether in connection with this
Agreement, the transactions contemplated hereby or by such Letter of Credit or
any agreement or instrument relating thereto, or any unrelated transaction;

 

(iii)                               any draft, demand, certificate or other
document presented under such Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in

 

35

--------------------------------------------------------------------------------


 

any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv)                              any payment by the applicable L/C Issuer under
such Letter of Credit against presentation of a draft or certificate that does
not strictly comply with the terms of such Letter of Credit; or any payment made
by the applicable L/C Issuer under such Letter of Credit to any Person
purporting to be a trustee in bankruptcy, debtor-in-possession, assignee for the
benefit of creditors, liquidator, receiver or other representative of or
successor to any beneficiary or any transferee of such Letter of Credit,
including any arising in connection with any proceeding under any Debtor Relief
Law; or

 

(v)                                 any other circumstance or happening
whatsoever, whether or not similar to any of the foregoing, including any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any of its Subsidiaries.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

 

(f)                                    Role of L/C Issuer. Each Lender and the
Borrower agree that, in paying any drawing under a Letter of Credit, the
applicable L/C Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. None of the applicable L/C Issuer, the Paying Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
applicable L/C Issuer shall be liable to any Lender for (i) any action taken or
omitted in connection herewith at the request or with the approval of the
Lenders or the Required Lenders, as applicable; (ii) any action taken or omitted
in the absence of gross negligence or willful misconduct; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Issuer Document. The Borrower
hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the applicable L/C
Issuer, the Paying Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the applicable L/C Issuer shall be
liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the applicable
L/C Issuer, and the applicable L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the applicable

 

36

--------------------------------------------------------------------------------


 

L/C Issuer’s willful misconduct or gross negligence or the applicable L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the applicable L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the applicable L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

 

(g)                                 Cash Collateral. Upon the request of the
Paying Agent, (i) if an L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the Letter of Credit Commitment Expiration Date,
any L/C Obligation for any reason remains outstanding, the Borrower shall, in
each case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. Sections 2.05 and 8.02(c) set forth certain additional requirements
to deliver Cash Collateral hereunder. For purposes of this Section 2.03,
Section 2.05 and Section 8.02(c), “Cash Collateralize” means to pledge and
deposit with or deliver to the Paying Agent, for the benefit of the applicable
L/C Issuer and the Lenders, as collateral for the L/C Obligations, cash or
deposit account balances (collectively, “Cash Collateral”) pursuant to
documentation in form and substance satisfactory to the Paying Agent and the
applicable L/C Issuer (which documents are hereby consented to by the Lenders).
Derivatives of such term have corresponding meanings. The Borrower hereby grants
to the Paying Agent, for the benefit of the applicable L/C Issuer and the
Lenders, a security interest in all such cash, deposit accounts and all balances
therein and all proceeds of the foregoing. Cash Collateral shall be maintained
in blocked, non-interest bearing deposit accounts at the Paying Agent. If at any
time the Paying Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Paying Agent or that
the total amount of such funds is less than the aggregate Outstanding Amount of
all L/C Obligations, the Borrower will, forthwith upon demand by the Paying
Agent, pay to the Paying Agent, as additional funds to be deposited as Cash
Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Paying Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the applicable L/C Issuer or the Lenders, as the
case may be.

 

(h)                                 Applicability of ISP. Unless otherwise
expressly agreed by the applicable L/C Issuer and the Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), the rules of the ISP shall apply to each standby Letter of Credit.

 

(i)                                     Letter of Credit Fees. The Borrower
shall pay to the Paying Agent for the account of each Lender in accordance with
its Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”)
for each Letter of Credit equal to the Applicable Rate with respect to Letters
of Credit times the daily amount available to be drawn under such Letter of
Credit. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the

 

37

--------------------------------------------------------------------------------


 

amount of such Letter of Credit shall be determined in accordance with
Section 1.06. Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Commitment Expiration Date and thereafter on
demand and (ii) computed on a quarterly basis in arrears. If there is any change
in the Applicable Rate during any quarter, the daily amount available to be
drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate with respect to Letters of Credit separately for each period
during such quarter that such Applicable Rate was in effect. Notwithstanding
anything to the contrary contained herein, upon the request of the Required
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.

 

(j)                                     Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuer. The Borrower shall pay directly to the
applicable L/C Issuer for its own account a fronting fee with respect to each
Letter of Credit, at the rate per annum specified in the Joint Fee Letter,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the tenth Business Day after the end of each March, June, September and
December in respect of the most recently-ended quarterly period (or portion
thereof, in the case of the first payment), commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Commitment Expiration Date and thereafter on demand. For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06. In
addition, the Borrower shall pay directly to the applicable L/C Issuer for its
own account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the applicable L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

 

(k)                                  Conflict with Issuer Documents. In the
event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control.

 

(l)                                     Letters of Credit Issued for
Subsidiaries. Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, the Borrower shall be obligated to reimburse the applicable L/C
Issuer hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

2.04                        Swing Line Loans.

 

(a)                                  The Swing Line. Subject to the terms and
conditions set forth herein, and if an AutoBorrow Agreement is in effect with
respect to any Swing Line Lender, subject to the terms and conditions of such
AutoBorrow Agreement, each Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, to make loans
(each such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the

 

38

--------------------------------------------------------------------------------


 

amount of its Swing Line Sublimit, notwithstanding the fact that such Swing Line
Loans, when aggregated with the Applicable Percentage of the Outstanding Amount
of Revolving Credit Loans and L/C Obligations of either Lender acting as Swing
Line Lender, may exceed the amount of such Lender’s Revolving Credit Commitment;
provided, however, that after giving effect to any Swing Line Loan, (i) the
Total Outstandings shall not exceed the Revolving Credit Facility at such time,
and (ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Lender at such time, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations at such time, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans at such time shall
not exceed such Lender’s Revolving Credit Commitment, and provided further that
the Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, and if an AutoBorrow Agreement is in effect
with respect to any Swing Line Lender, subject to the terms and conditions of
such AutoBorrow Agreement, the Borrower may borrow under this Section 2.04,
prepay under Section 2.05, and reborrow under this Section 2.04. No Lender shall
have any rights or obligations under any AutoBorrow Agreement, but each Lender
shall have the obligation to purchase and fund risk participations in the Swing
Line Loans and to refinance Swing Line Loans as provided below. Each Swing Line
Loan shall bear interest only at a rate based on the Base Rate. Immediately upon
the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable Swing
Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Lender’s Applicable Percentage times the amount of such
Swing Line Loan.

 

(b)                                 Borrowing Procedures.

 

(i)                                     If an AutoBorrow Agreement is in effect
with respect to any Swing Line Lender, each Swing Line Borrowing from such Swing
Line Lender, and each prepayment thereof, shall be made as provided in such
AutoBorrow Agreement.

 

(ii)                                  In all other cases, each Swing Line
Borrowing shall be made upon the Borrower’s irrevocable notice to the applicable
Swing Line Lender and the Paying Agent, which may be given by telephone. Each
such notice must be received by the applicable Swing Line Lender and the Paying
Agent not later than 12:00 noon on the requested borrowing date, and shall
specify (x) the amount to be borrowed, which shall be a minimum of $100,000, and
(y) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the applicable Swing
Line Lender and the Paying Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Promptly after receipt by the applicable Swing Line Lender of any telephonic
Swing Line Loan Notice, the applicable Swing Line Lender will confirm with the
Paying Agent (by telephone or in writing) that the Paying Agent has also
received such Swing Line Loan Notice and, if not, the applicable Swing Line
Lender will notify the Paying Agent (by telephone or in writing) of the contents
thereof. Unless the applicable Swing Line Lender has received notice (by
telephone or in writing) from the Paying Agent (including at the request of any
Lender) prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing such Swing Line Lender not to

 

39

--------------------------------------------------------------------------------


 

make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the applicable Swing Line Lender
will, not later than 3:00 p.m. on the borrowing date specified in such Swing
Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrower at its office by crediting the account of the Borrower on the books of
the applicable Swing Line Lender in immediately available funds.

 

(c)                                  Refinancing of Swing Line Loans.

 

(i)                                     Each Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes each Swing Line Lender to so request on its
behalf), that each Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Percentage of the amount of such Swing Line Lender’s Swing
Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Credit Facility and the
conditions set forth in Section 4.02. The applicable Swing Line Lender shall
furnish the Borrower with a copy of the applicable Loan Notice promptly after
delivering such notice to the Paying Agent. Each Lender shall make an amount
equal to its Applicable Percentage of the amount specified in such Loan Notice
available to the Paying Agent in immediately available funds for the account of
the applicable Swing Line Lender at the Paying Agent’s Office not later than
1:00 p.m. on the day specified in such Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Paying Agent
shall remit the funds so received to the applicable Swing Line Lender.

 

(ii)                                  If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Credit Borrowing in accordance with
Section 2.04(c)(i), the request for Base Rate Loans submitted by the applicable
Swing Line Lender as set forth herein shall be deemed to be a request by such
Swing Line Lender that each of the Lenders fund its risk participation in the
relevant Swing Line Loan and each Lender’s payment to the Paying Agent for the
account of the applicable Swing Line Lender pursuant to Section 2.04(c)(i) shall
be deemed payment in respect of such participation.

 

(iii)                               If any Lender fails to make available to the
Paying Agent for the account of the applicable Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the applicable
Swing Line Lender shall be entitled to recover from such Lender (acting through
the Paying Agent), on demand, such amount with interest thereon for the period
from the date such

 

40

--------------------------------------------------------------------------------


 

payment is required to the date on which such payment is immediately available
to the applicable Swing Line Lender at a rate per annum equal to the greater of
the Federal Funds Rate and a rate determined by the applicable Swing Line Lender
in accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the applicable
Swing Line Lender in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the applicable Swing Line Lender submitted to any Lender (through the Paying
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.

 

(iv)                              Each Lender’s obligation to make Revolving
Credit Loans or to purchase and fund risk participations in Swing Line Loans
pursuant to this Section 2.04(c) shall be absolute and unconditional and shall
not be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the
applicable Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Credit Loans
pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 4.02. No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrower to repay Swing Line Loans, together with
interest as provided herein.

 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Lender has
purchased and funded a risk participation in a Swing Line Loan, if the
applicable Swing Line Lender receives any payment on account of such Swing Line
Loan, such Swing Line Lender will distribute to such Lender its Applicable
Percentage thereof in the same funds as those received by such Swing Line
Lender.

 

(ii)                                  If any payment received by the applicable
Swing Line Lender in respect of principal or interest on any Swing Line Loan is
required to be returned by such Swing Line Lender under any of the circumstances
described in Section 10.05 (including pursuant to any settlement entered into by
such Swing Line Lender in its discretion), each Lender shall pay to the
applicable Swing Line Lender its Applicable Percentage thereof on demand of the
Paying Agent, plus interest thereon from the date of such demand to the date
such amount is returned, at a rate per annum equal to the Federal Funds Rate.
The Paying Agent will make such demand upon the request of the applicable Swing
Line Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

41

--------------------------------------------------------------------------------


 

(e)                                  Interest for Account of Swing Line Lenders.
Each Swing Line Lender shall be responsible for invoicing the Borrower for
interest on such Swing Line Lender’s Swing Line Loans (provided that any failure
of a Swing Line Lender to provide an invoice for interest on Swing Line Loans
shall not release the Borrower from its obligation to pay such interest). Until
each Lender funds its Base Rate Loan or risk participation pursuant to this
Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing Line
Loan, interest in respect of such Applicable Percentage shall be solely for the
account of the applicable Swing Line Lender.

 

(f)                                    Payments Directly to Swing Line Lenders.
The Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the applicable Swing Line Lender.

 

(g)                                 Termination of Swing Line Sublimit. Each
Swing Line Lender may terminate and/or suspend its Swing Line Sublimit in
accordance with any applicable AutoBorrow Agreement.

 

2.05                        Prepayments.

 

(a)                                  Optional.

 

(i)                                     Subject to the last sentence of this
Section 2.05(a)(i), the Borrower may, upon notice to the Paying Agent, at any
time or from time to time voluntarily prepay Revolving Credit Loans in whole or
in part without premium or penalty; provided that (A) such notice must be
received by the Paying Agent not later than 10:00 a.m. (1) three Business Days
prior to any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $1,000,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Paying Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each prepayment shall be paid to the Lenders in accordance with
their respective Applicable Percentages.

 

(ii)                                  The Borrower may, upon notice to the Swing
Line Lender (with a copy to the Paying Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Paying Agent not later than 12:00 noon on the date of the prepayment,
and (B) any such prepayment shall be in a minimum

 

42

--------------------------------------------------------------------------------


 

principal amount of $100,000. Each such notice shall specify the date and amount
of such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein.

 

(b)                                 Mandatory. If for any reason the Total
Outstandings at any time exceed the Revolving Credit Facility at such time, the
Borrower shall immediately prepay Revolving Credit Loans, Swing Line Loans and
L/C Borrowings and/or Cash Collateralize the L/C Obligations (other than the L/C
Borrowings) in an aggregate amount equal to such excess. Prepayments of the
Revolving Credit Facility made pursuant to this Section 2.05(b), first, shall be
applied ratably to the L/C Borrowings and the Swing Line Loans, second, shall be
applied ratably to the outstanding Revolving Credit Loans, and, third, shall be
used to Cash Collateralize the remaining L/C Obligations. Upon the drawing of
any Letter of Credit that has been Cash Collateralized, the funds held as Cash
Collateral shall be applied (without any further action by or notice to or from
the Borrower or any other Loan Party) to reimburse the applicable L/C Issuer or
the Lenders, as applicable.

 

2.06                        Termination or Reduction of Commitments.

 

(a)                                  Optional. The Borrower may, upon notice to
the Paying Agent, terminate the Revolving Credit Facility, the Letter of Credit
Sublimit or the Total Swing Line Sublimit, or from time to time permanently
reduce the Revolving Credit Facility, the Letter of Credit Sublimit or the Total
Swing Line Sublimit; provided that (i) any such notice shall be received by the
Paying Agent not later than 11:00 a.m. five Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce (A) the Revolving
Credit Facility if, after giving effect thereto and to any concurrent
prepayments hereunder, the Total Outstandings would exceed the Revolving Credit
Facility, (B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, or (C) the Total Swing Line Sublimit
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swing Line Loans would exceed the Total Swing Line
Sublimit or the Outstanding Amount of Swing Line Loans owing to either Swing
Line Lender would exceed such Swing Line Lender’s Swing Line Sublimit.

 

(b)                                 Mandatory. If after giving effect to any
reduction or termination of Revolving Credit Commitments under this
Section 2.06, the Letter of Credit Sublimit or the Total Swing Line Sublimit
exceeds the Revolving Credit Facility at such time, the Letter of Credit
Sublimit or the Total Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

 

(c)                                  Application of Commitment Reductions;
Payment of Fees. The Paying Agent will promptly notify the Lenders of any
termination or reduction of the Letter of Credit Sublimit, the Total Swing Line
Sublimit or the Revolving Credit Commitment under this Section 2.06. Upon any
reduction of the Revolving Credit Commitments, the Revolving Credit Commitment
of each Lender shall be reduced by such Lender’s Applicable Percentage of such
reduction amount. Upon any reduction of the Total Swing Line Sublimit, each
Swing Line

 

43

--------------------------------------------------------------------------------


 

Lender’s Swing Line Sublimit shall be reduced by 50% of such reduction amount.
All fees in respect of the Revolving Credit Facility accrued until the effective
date of any termination of the Revolving Credit Facility shall be paid on the
effective date of such termination.

 

2.07                        Repayment of Loans.

 

(a)                                  Revolving Credit Loans. The Borrower shall
repay to the Lenders on the Maturity Date the aggregate principal amount of all
Revolving Credit Loans outstanding on such date.

 

(b)                                 Swing Line Loans. If an AutoBorrow Agreement
is in effect with respect to any Swing Line Lender, the Borrower shall repay
each Swing Line Loan of such Swing Line Lender on the earlier to occur of
(i) the date required by such AutoBorrow Agreement, (ii) demand therefor by such
Swing Line Lender and (iii) the Maturity Date. In all other cases, the Borrower
shall repay each Swing Line Loan on the earlier to occur of (i) three
(3) Business Days after demand therefor if no Default exists, and otherwise upon
demand therefor, by the applicable Swing Line Lender and (ii) the Maturity Date.

 

2.08                        Interest.

 

(a)                                  Subject to the provisions of
Section 2.08(b), (i) each Eurodollar Rate Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the Eurodollar Rate for such Interest Period plus the Applicable
Rate; (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate; and (iii) each Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

 

(b)                                 (i)                                     If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii)                               Upon the request of the Required Lenders,
while any Event of Default exists, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

 

44

--------------------------------------------------------------------------------


 

(iv)                              Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein. Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

2.09                        Fees. In addition to certain fees described in
Sections 2.03(i) and (j):

 

(a)                                  Commitment Fee. The Borrower shall pay to
the Paying Agent for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee equal to the Applicable Fee Rate times
the actual daily amount by which the Revolving Credit Facility exceeds the sum
of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the Outstanding
Amount of L/C Obligations. The commitment fee shall accrue at all times during
the Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Fee Rate
during any quarter, the actual daily amount shall be computed and multiplied by
the Applicable Fee Rate separately for each period during such quarter that such
Applicable Fee Rate was in effect.

 

(b)                                 Other Fees.

 

(i)                                     The Borrower shall pay to the Arrangers
and the Paying Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified. Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees; Retroactive
Adjustments of Applicable Rate.

 

(a)                                  All computations of interest for Base Rate
Loans and other Obligations that bear interest at the Base Rate when, in any
such case, the Base Rate is determined by Bank of America’s “prime rate” shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is

 

45

--------------------------------------------------------------------------------


 

repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Paying Agent of an interest
rate or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.

 

(b)                                 If, as a result of any restatement of or
other adjustment to the financial statements of the Borrower or for any other
reason, the Borrower or the Lenders determine that (i) the Consolidated Leverage
Ratio as calculated by the Borrower as of any applicable date was inaccurate and
(ii) a proper calculation of the Consolidated Leverage Ratio would have resulted
in higher pricing for such period, the Borrower shall immediately and
retroactively be obligated to pay to the Paying Agent for the account of the
applicable Lenders, promptly on demand by the Paying Agent (or, after the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States, automatically and
without further action by the Paying Agent or any Lender, Swing Line Lender or
L/C Issuer), an amount equal to the excess of the amount of interest and fees
that should have been paid for such period over the amount of interest and fees
actually paid for such period. This paragraph shall not limit the rights of the
Paying Agent, or any Lender, Swing Line Lender or L/C Issuer, as the case
may be, under Section 2.03(c)(iii), 2.03(i) or 2.08(b) or under Article VIII.
The Borrower’s obligations under this paragraph shall survive the termination of
the Aggregate Commitments and the repayment of all other Obligations hereunder.

 

2.11                        Evidence of Debt.

 

(a)                                  The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Paying Agent in the ordinary course of business. The accounts or
records maintained by the Paying Agent and each Lender shall be conclusive
absent manifest error of the amount of the Credit Extensions made by the Lenders
to the Borrower and the interest and payments thereon. Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Paying Agent in
respect of such matters, the accounts and records of the Paying Agent shall
control in the absence of manifest error. Upon the request of any Lender made
through the Paying Agent, the Borrower shall execute and deliver to such Lender
(through the Paying Agent) a Revolving Credit Note, which shall evidence such
Lender’s Loans in addition to such accounts or records. Each Lender may attach
schedules to its Revolving Credit Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in Section 2.11(a), each Lender and the Paying Agent shall maintain
in accordance with its usual practice accounts or records evidencing the
purchases and sales by such Lender of participations in Letters of Credit and
Swing Line Loans. In the event of any conflict between the accounts and records
maintained by the Paying Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Paying Agent shall
control in the absence of manifest error.

 

46

--------------------------------------------------------------------------------


 

2.12                        Payments Generally; Paying Agent’s Clawback.

 

(a)                                  General. All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Paying Agent, for
the account of the respective Lenders to which such payment is owed, at the
Paying Agent’s Office in Dollars and in immediately available funds not later
than 2:00 p.m. on the date specified herein. The Paying Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Paying Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.

 

(b)                                 (i)                                    
Funding by Lenders; Presumption by Paying Agent. Unless the Paying Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
of Eurodollar Rate Loans (or, in the case of any Borrowing of Base Rate Loans,
prior to 11:00 a.m. on the date of such Borrowing) that such Lender will not
make available to the Paying Agent such Lender’s share of such Borrowing, the
Paying Agent may assume that such Lender has made such share available on such
date in accordance with Section 2.02 (or, in the case of a Borrowing of Base
Rate Loans, that such Lender has made such share available in accordance with
and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Paying Agent, then the applicable Lender and the Borrower
severally agree to pay to the Paying Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Paying Agent, at (A) in the
case of a payment to be made by such Lender, the greater of the Federal Funds
Rate and a rate determined by the Paying Agent in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Paying Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Paying Agent for the same or an overlapping
period, the Paying Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Paying Agent, then the amount so paid shall
constitute such Lender’s Loan included in such Borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Paying Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Paying Agent. Unless the Paying Agent shall have received notice from the
Borrower prior to the time at which any payment is due to the Paying Agent for
the account of the Lenders or any Swing Line Lender or L/C Issuer hereunder that
the Borrower will not make such payment, the Paying Agent may assume that the
Borrower has made such

 

47

--------------------------------------------------------------------------------


 

payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable Swing Line Lender or L/C
Issuer, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the applicable Swing
Line Lender or L/C Issuer, as the case may be, severally agrees to repay to the
Paying Agent forthwith on demand the amount so distributed to such Lender or
such Swing Line Lender or L/C Issuer, in immediately available funds with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Paying Agent, at
the greater of the Federal Funds Rate and a rate determined by the Paying Agent
in accordance with banking industry rules on interbank compensation.

 

A notice of the Paying Agent to any Lender, Swing Line Lender, L/C Issuer or the
Borrower with respect to any amount owing under this subsection (b) shall be
conclusive, absent manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. If
any Lender makes available to the Paying Agent funds for any Loan to be made by
such Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Paying Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Paying Agent shall
promptly return such funds (in like funds as received from such Lender) to such
Lender, without interest.

 

(d)                                 Obligations of Lenders Several. The
obligations of the Lenders hereunder to make Revolving Credit Loans, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c), the obligations of the Swing Line Lenders
hereunder to made Swing Line Loans, and the obligations of the L/C Issuers
hereunder to issue or extend Letters of Credit are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 10.04(c).

 

(e)                                  Funding Source. Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

(f)                                    Insufficient Funds. If at any time
insufficient funds are received by and available to the Paying Agent to pay
fully all amounts of principal, L/C Borrowings, interest and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, toward payment of principal and L/C Borrowings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and L/C Borrowings then due to such parties.

 

48

--------------------------------------------------------------------------------


 

2.13                        Sharing of Payments by Lenders. If any Lender shall,
by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of (a) Obligations due and payable to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations due and payable to such
Lender at such time to (ii) the aggregate amount of the Obligations due and
payable to all Lenders hereunder and under the other Loan Documents at such
time) of payments on account of the Obligations due and payable to all Lenders
hereunder and under the other Loan Documents at such time obtained by all the
Lenders at such time or (b) Obligations owing (but not due and payable) to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations owing (but not due and payable) to such Lender at such time to
(ii) the aggregate amount of the Obligations owing (but not due and payable) to
all Lenders hereunder and under the other Loan Parties at such time) of payment
on account of the Obligations owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(a) notify the Paying Agent of such fact, and (b) purchase (for cash at face
value) participations in the Loans and subparticipations in L/C Obligations and
Swing Line Loans of the other Lenders, or make such other adjustments as shall
be equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations then due
and payable to the Lenders or owing (but not due and payable) to the Lenders, as
the case may be, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (A) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or (B) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.14                        Increase in Revolving Credit Facility.

 

(a)                                  Request for Increase. Provided there exists
no Default, upon notice to the Paying Agent (which shall promptly notify the
Lenders), the Borrower may from time to time, request an increase in the
Revolving Credit Facility by an amount (for all such requests) not exceeding
$100,000,000; provided that (i) any such request for an increase shall be in a

 

49

--------------------------------------------------------------------------------


 

minimum amount of $25,000,000, and (ii) the Borrower may make a maximum of three
such requests. At the time of sending such notice, the Borrower (in consultation
with the Paying Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).

 

(b)                                 Lender Elections to Increase. Each Lender
shall notify the Paying Agent within such time period whether or not it agrees
to increase its Revolving Credit Commitment and, if so, whether by an amount
equal to, greater than, or less than its Applicable Percentage of such requested
increase. Any Lender not responding within such time period shall be deemed to
have declined to increase its Revolving Credit Commitment.

 

(c)                                  Notification by Paying Agent; Additional
Lenders. The Paying Agent shall notify the Borrower, the Co-Administrative
Agents and each Lender of the Lenders’ responses to each request made hereunder.
To achieve the full amount of a requested increase, and subject to the approval
of the Paying Agent, the L/C Issuers and the Swing Line Lenders (which approvals
shall not be unreasonably withheld), the Borrower may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Paying Agent and its counsel.

 

(d)                                 Effective Date and Allocations. If the
Revolving Credit Facility is increased in accordance with this Section, the
Paying Agent and the Borrower shall determine the effective date (the “Revolving
Credit Increase Effective Date”) and the final allocation of such increase. The
Paying Agent shall promptly notify the Borrower and the Lenders of the final
allocation of such increase and the Revolving Credit Increase Effective Date.

 

(e)                                  Conditions to Effectiveness of Increase. As
a condition precedent to such increase, the Borrower shall deliver to the Paying
Agent a certificate of each Loan Party dated as of the Revolving Credit Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (i) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (ii) in the
case of the Borrower, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct on and as of the Revolving Credit
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Section 2.14, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists. The Borrower shall prepay any Revolving
Credit Loans outstanding on the Revolving Credit Increase Effective Date (and
pay any additional amounts required pursuant to Section 3.05) to the extent
necessary to keep the outstanding Revolving Credit Loans ratable with any
revised Applicable Percentages arising from any nonratable increase in the
Revolving Credit Commitments under this Section.

 

(f)                                    Conflicting Provisions. This
Section shall supersede any provisions in Section 2.13 or 10.01 to the contrary.

 

50

--------------------------------------------------------------------------------


 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01                        Taxes.

 

(a)                                  Payments Free of Taxes. Any and all
payments by or on account of any obligation of the Borrower hereunder or under
any other Loan Document shall be made free and clear of and without reduction or
withholding for any Indemnified Taxes or Other Taxes, provided that if the
Borrower shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Paying Agent, any Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

 

(b)                                 Payment of Other Taxes by the Borrower.
Without limiting the provisions of subsection (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

 

(c)                                  Indemnification by the Borrower. The
Borrower shall indemnify the Paying Agent, each Lender and L/C Issuer, within 10
days after demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section) paid by the Paying Agent,
such Lender or L/C Issuer, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender or L/C Issuer
(with a copy to the Paying Agent), or by the Paying Agent on its own behalf or
on behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest
error.

 

(d)                                 Evidence of Payments. As soon as practicable
after any payment of Indemnified Taxes or Other Taxes by the Borrower to a
Governmental Authority, the Borrower shall deliver to the Paying Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Paying Agent.

 

(e)                                  Status of Lenders. Any Foreign Lender that
is entitled to an exemption from or reduction of withholding tax under the law
of the jurisdiction in which the Borrower is resident for tax purposes, or any
treaty to which such jurisdiction is a party, with respect to payments hereunder
or under any other Loan Document shall deliver to the Borrower (with a copy to
the Paying Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower or the Paying Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if requested by the Borrower or the Paying
Agent, shall deliver such other documentation prescribed by applicable

 

51

--------------------------------------------------------------------------------


 

law or reasonably requested by the Borrower or the Paying Agent as will enable
the Borrower or the Paying Agent to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.

 

Without limiting the generality of the foregoing, if the Borrower is resident
for tax purposes in the United States, any Foreign Lender shall deliver to the
Borrower and the Paying Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Paying Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

 

(i)                                     duly completed copies of Internal
Revenue Service Form W-8BEN claiming eligibility for benefits of an income tax
treaty to which the United States is a party,

 

(ii)                                  duly completed copies of Internal Revenue
Service Form W-8ECI,

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (A) a certificate to the effect that such Foreign Lender is not (1) a
“bank” within the meaning of section 881(c)(3)(A) of the Code, (2) a “10 percent
shareholder” of the Borrower within the meaning of section 881(c)(3)(B) of the
Code, or (3) a “controlled foreign corporation” described in
section 881(c)(3)(C) of the Code and (B) duly completed copies of  Internal
Revenue Service Form W-8BEN, or

 

(iv)                              any other form prescribed by applicable law as
a basis for claiming exemption from or a reduction in United States Federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable law to permit the Borrower to determine the
withholding or deduction required to be made.

 

(f)                                    Treatment of Certain Refunds. If the
Paying Agent, any Lender or any L/C Issuer determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Paying Agent, such Lender or L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of the Paying Agent, such Lender or L/C Issuer, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Paying Agent, such Lender
or L/C Issuer if the Paying Agent, such Lender or L/C Issuer is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Paying Agent, any Lender or L/C Issuer to make
available its tax returns (or any other information relating to its taxes that
it deems confidential) to the Borrower or any other Person.

 

52

--------------------------------------------------------------------------------


 

3.02                        Illegality. If any Lender determines that any Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurodollar Rate Loans, or to determine or charge interest rates based upon
the Eurodollar Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars in the London interbank market, then, on notice thereof by
such Lender to the Borrower through the Paying Agent, any obligation of such
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate Loans
to Eurodollar Rate Loans shall be suspended until such Lender notifies the
Paying Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Paying Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans,
either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted.

 

3.03                        Inability to Determine Rates. If the Required
Lenders determine that for any reason in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof that (a) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, (b) adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or (c) the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Paying Agent
will promptly so notify the Borrower and each Lender. Thereafter, the obligation
of the Lenders to make or maintain Eurodollar Rate Loans shall be suspended
until the Paying Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Borrowing of Base Rate Loans in the amount specified therein.

 

3.04                        Increased Costs; Reserves on Eurodollar Rate Loans.

 

(a)                                  Increased Costs Generally. If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
contemplated by Section 3.04(e)) or L/C Issuer;

 

(ii)                                  subject any Lender, Swing Line Lender or
L/C Issuer to any tax of any kind whatsoever with respect to this Agreement, any
Letter of Credit, any participation in a Letter of Credit or any Eurodollar Rate
Loan made by it, or change the basis of taxation of payments to such Lender,
Swing Line Lender or L/C Issuer in respect thereof (except for Indemnified Taxes
or Other Taxes

 

53

--------------------------------------------------------------------------------


 

covered by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender, Swing Line Lender or L/C Issuer); or

 

(iii)                               impose on any Lender or L/C Issuer or the
London interbank market any other condition, cost or expense affecting this
Agreement or Eurodollar Rate Loans made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or L/C
Issuer of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or L/C
Issuer hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or L/C Issuer, the Borrower will pay to such Lender or
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or L/C Issuer, as the case may be, for such additional
costs incurred or reduction suffered.

 

(b)                                 Capital Requirements. If any Lender or L/C
Issuer determines that any Change in Law affecting such Lender or L/C Issuer or
any Lending Office of such Lender or such Lender’s or L/C Issuer’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or L/C Issuer’s capital or on the
capital of such Lender’s, Swing Line Lender’s or L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Revolving Credit Commitment of
such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such L/C Issuer, to a level
below that which such Lender or L/C Issuer or such Lender’s or L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or L/C Issuer’s policies and the policies of such
Lender’s or L/C Issuer’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such Lender or L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
L/C Issuer or such Lender’s or L/C Issuer’s holding company for any such
reduction suffered.

 

(c)                                  Certificates for Reimbursement. A
certificate of a Lender or L/C Issuer setting forth the amount or amounts
necessary to compensate such Lender or L/C Issuer or its holding company, as the
case may be, as specified in subsection (a) or (b) of this Section and delivered
to the Borrower shall be conclusive absent manifest error. The Borrower shall
pay such Lender or L/C Issuer, as the case may be, the amount shown as due on
any such certificate within 10 Business Days after receipt thereof.

 

(d)                                 Delay in Requests. Failure or delay on the
part of any Lender or L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section shall not constitute a waiver of such
Lender’s or L/C Issuer’s right to demand such compensation, provided that the
Borrower shall not be required to compensate a Lender or L/C Issuer pursuant to
the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
L/C Issuer, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such

 

54

--------------------------------------------------------------------------------


 

Lender’s or L/C Issuer’s intention to claim compensation therefor (except that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)                                  Reserves on Eurodollar Rate Loans. The
Borrower shall pay to each Lender, as long as such Lender shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each
Eurodollar Rate Loan equal to the actual costs of such reserves allocated to
such Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 Business Days’ prior notice (with a copy to the Paying
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 10 Business Days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 Business Days from receipt of
such notice.

 

3.05                        Compensation for Losses. Upon demand of any Lender
(with a copy to the Paying Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)                                  any continuation, conversion, payment or
prepayment of any Loan other than a Base Rate Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

(b)                                 any failure by the Borrower (for a reason
other than the failure of such Lender to make a Loan) to prepay, borrow,
continue or convert any Loan other than a Base Rate Loan on the date or in the
amount notified by the Borrower; or

 

(c)                                  any assignment of a Eurodollar Rate Loan on
a day other than the last day of the Interest Period therefor as a result of a
request by the Borrower pursuant to Section 10.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

3.06                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                  Designation of a Different Lending Office.
If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to

 

55

--------------------------------------------------------------------------------


 

Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.

 

(b)                                 Replacement of Lenders. If any Lender
requests compensation under Section 3.04, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.01, the Borrower may replace such
Lender in accordance with Section 10.13.

 

3.07                        Survival. All of the Borrower’s obligations under
this Article III shall survive termination of the Aggregate Commitments and
repayment of all other Obligations hereunder.

 

ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01                        Conditions of Initial Credit Extension. The
obligation of each L/C Issuer and Lender to make its initial Credit Extension
hereunder is subject to satisfaction of the following conditions precedent:

 

(a)                                  The Paying Agent’s receipt of the
following, each of which shall be originals or telecopies (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party, each dated the Closing Date (or, in the case
of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Paying Agent and each
of the Lenders:

 

(i)                                     executed counterparts of this Agreement
and the Guaranty, sufficient in number for distribution to the Paying Agent,
each Lender and the Borrower;

 

(ii)                                  a Revolving Credit Note executed by the
Borrower in favor of each Lender requesting a Revolving Credit Note;

 

(iii)                               the Security Documents duly executed by each
Loan Party, together with:

 

(A)                              certificates representing the Pledged Equity
referred to therein accompanied by undated stock powers executed in blank and
instruments evidencing the Pledged Debt indorsed in blank,

 

(B)                                proper Financing Statements in
form appropriate for filing under the Uniform Commercial Code of all
jurisdictions that the Paying Agent may deem necessary or desirable in order to
perfect the Liens

 

56

--------------------------------------------------------------------------------


 

created under the Security Documents, covering the Collateral described in the
Security Documents,

 

(C)                                completed requests for information, dated on
or before the date of the initial Credit Extension, listing all effective
financing statements filed in the jurisdictions referred to in clause (B) above
that name any Loan Party as debtor, together with copies of such other financing
statements,

 

(D)                               evidence that all other action that the Paying
Agent may deem necessary or desirable in order to permit the Paying Agent to
promptly perfect the Liens created under the Security Documents has been taken
(including the endorsement of notices on title documents and receipt of duly
executed payoff letters and UCC-3 termination statements);

 

(iv)                              such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Paying Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which such Loan Party is a party or is to be a party;

 

(v)                                 such documents and certifications as the
Paying Agent may reasonably require to evidence that each Loan Party is duly
organized or formed, validly existing, in good standing and qualified to engage
in business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

 

(vi)                              a favorable opinion of (A) Porter and Hedges,
LLP, counsel to the Loan Parties, (B) Wilmer Cutler Pickering Hale and Dorr,
LLP, Maryland counsel to the Borrower, and (C) Liskow and Lewis, Louisiana and
maritime counsel to the Loan Parties, each addressed to the Paying Agent, the
Co-Administrative Agents and each Lender (and for the benefit of their
respective successors and permitted assigns), as to the matters concerning the
Loan Parties and the Loan Documents as the Required Lenders may reasonably
request;

 

(vii)                           a certificate of a Responsible Officer of each
Loan Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

(viii)                        a certificate signed by a Responsible Officer of
the Borrower certifying (A) that the conditions specified in Sections
4.02(a) and (b) have been satisfied, and (B) that there has been no event or
circumstance since the date of

 

57

--------------------------------------------------------------------------------


 

the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;

 

(ix)                                a business plan and budget of the Borrower
and its Subsidiaries on a consolidated basis, including forecasts prepared by
management of the Borrower, of consolidated balance sheets and statements of
income or operations and cash flows of the Borrower and its Subsidiaries on an
annual basis for each of the Borrower’s fiscal years 2008 through and including
2012;

 

(x)                                   certificates attesting to the Solvency of
the Loan Parties, taken as a whole (after giving effect to the repayment of
existing Indebtedness to be repaid on the Closing Date and the Indebtedness to
be incurred on such date) from its chief financial officer;

 

(xi)                                the Borrower’s environmental watch list
report as of September 30, 2007, in form and substance reasonably satisfactory
to the Agents;

 

(xii)                             evidence that all insurance required to be
maintained pursuant to the Loan Documents has been obtained and is in effect,
together with the certificates of insurance, naming the Paying Agent, on behalf
of the Lenders, as an additional insured or loss payee, as the case may be,
under all insurance policies maintained with respect to the assets and
properties of the Loan Parties that constitutes Collateral;

 

(xiii)                          evidence that the Existing Credit Agreement has
been, or concurrently with the Closing Date is being, terminated and all Liens
securing obligations under the Existing Credit Agreement have been, or
concurrently with the Closing Date are being, released; and

 

(xiv)                         such other assurances, certificates, documents,
consents or opinions as the Paying Agent, or any L/C Issuer, Swing Line Lender
or Lender reasonably may require.

 

(b)                                 (i) All fees required to be paid to the
Paying Agent and the Arrangers on or before the Closing Date shall have been
paid and (ii) all fees required to be paid to the Lenders on or before the
Closing Date and for which notices have been provided shall have been paid.

 

(c)                                  Unless waived by the Paying Agent, the
Borrower shall have paid all fees, charges and disbursements of counsel to the
Paying Agent (directly to such counsel if requested by the Paying Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the Paying
Agent).

 

(d)                                 The Borrower shall have received not less
than $300,000,000 of net cash proceeds from the issuance of the Senior Notes.

 

58

--------------------------------------------------------------------------------


 

(e)                                  The Closing Date shall have occurred on or
before December 31, 2007.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Paying Agent shall have
received notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.

 

4.02                        Conditions to all Credit Extensions. The obligation
of each Lender to honor any Request for Credit Extension (other than a Loan
Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

 

(a)                                  The representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of such Credit Extension, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in Sections 5.05(a) and (b) shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a) and (b), respectively.

 

(b)                                 No Default shall exist, or would result from
such proposed Credit Extension or from the application of the proceeds thereof.

 

(c)                                  The Paying Agent and, if applicable, the
applicable L/C Issuer or the applicable Swing Line Lender shall have received a
Request for Credit Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Paying Agent, the Co-Administrative
Agents and the Lenders that:

 

5.01                        Existence, Qualification and Power. Each Loan Party
and each of its Subsidiaries (a) is duly organized or formed, validly existing
and, as applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its

 

59

--------------------------------------------------------------------------------


 

obligations under the Loan Documents, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

5.02                        Authorization; No Contravention. The execution,
delivery and performance by each Loan Party of each Loan Document to which such
Person is or is to be a party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries (other than the Existing Credit Agreement and other
documents executed pursuant thereto to be terminated as contemplated by
Section 4.01(a)(xiii)), or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law.

 

5.03                        Governmental Authorization; Other Consents. No
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Security Documents, (c) the perfection or maintenance of the Liens created
under the Security Documents (including the first priority nature thereof) or
(d) the exercise by the Paying Agent or any Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the Security
Documents, except for the authorizations, approvals, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect and the filing of financing statements, ship mortgages and
other documents to be filed in order to perfect the interest of the Paying Agent
in the Collateral, and the payment of customary filing fees with respect
thereto.

 

5.04                        Binding Effect. This Agreement has been, and each
other Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto. This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms.

 

5.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                  The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material

 

60

--------------------------------------------------------------------------------


 

commitments and Indebtedness that, in accordance with GAAP, would have been
required to have been included in a balance sheet (including the notes thereto)
as of the date thereof.

 

(b)                                 The unaudited consolidated balance sheet of
the Borrower and its Subsidiaries dated September 30, 2007, and the related
consolidated statements of income or operations and cash flows for the fiscal
quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses
(i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.

 

(c)                                  Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

5.06                        Litigation. There are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Borrower,
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Borrower or any of its Subsidiaries or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or (b) either individually
or in the aggregate, if determined adversely, could reasonably be expected to
have a Material Adverse Effect.

 

5.07                        No Default. Neither any Loan Party nor any
Subsidiary thereof is in default under or with respect to, or a party to, any
Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

 

5.08                        Ownership of Property; Liens; Investments. Each Loan
Party and each of its Subsidiaries has good and indefeasible title in fee simple
to, or valid leasehold interests in, all real property necessary or used in the
ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

5.09                        Environmental Compliance.

 

(a)                                  There (i) are no pending or, to the
knowledge of the executive management of the Borrower, threatened, claims
against the Borrower or any Subsidiary under any Environmental Laws, and,
(ii) neither the Borrower nor any Subsidiary has received any notice of alleged
non-compliance with applicable Environmental Laws or Environmental Permits
which, in each case, could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(b)                                 The Borrower and its Subsidiaries hold all
Environmental Permits (each of which is in full force and effect) necessary for
the operation of its business and for the use of any property owned, leased, or
otherwise operated by them, except for such Environmental Permits

 

61

--------------------------------------------------------------------------------


 

the failure to hold which could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Except to the extent the same could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) none of the properties currently or formerly owned or
operated by any Loan Party or any of its Subsidiaries is listed or proposed for
listing on the NPL or on the CERCLIS or any analogous foreign, state or local
list or is adjacent to any such property; (ii) there are no and never have been
any underground or above-ground storage tanks or any surface impoundments,
septic tanks, pits, sumps or lagoons in which Hazardous Materials are being or
have been treated, stored or disposed on any property currently owned or
operated by any Loan Party or any of its Subsidiaries or, to the best of the
knowledge of the Loan Parties, on any property formerly owned or operated by any
Loan Party or any of its Subsidiaries; (iii) there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and (iv) Hazardous Materials have not
been released, discharged or disposed of on any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries.

 

(d)                                 Except to the extent the same could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) neither any Loan Party nor any of its Subsidiaries is
undertaking, and has not completed, either individually or together with other
potentially responsible parties, any investigation or assessment or remedial or
response action relating to any actual or threatened release, discharge or
disposal of Hazardous Materials at any site, location or operation, either
voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and (ii) all Hazardous Materials
generated, used, treated, handled or stored at, or transported to or from, any
property currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries have been disposed of in a manner not reasonably expected to result
in liability to any Loan Party or any of its Subsidiaries.

 

5.10                        Insurance. The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of the Borrower (other than a Qualified Captive
Insurance Subsidiary), in such amounts, with such deductibles and covering such
risks as are prudent and customary in the businesses in which the Borrower and
its Subsidiaries are engaged.

 

5.11                        Taxes. The Borrower and its Subsidiaries have filed
all Federal, state and other material tax returns and reports required to be
filed, and have paid all Federal, state and other material taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings diligently conducted
and for which adequate reserves have been provided in accordance with GAAP.
There is no proposed tax assessment against the Borrower or any Subsidiary that
would, if made, have a Material Adverse Effect.

 

5.12                        ERISA Compliance.

 

(a)                                  Except to the extent the failure to do so
could not reasonably be expected to have a Material Adverse Effect, (i) each
Plan is in compliance in all material respects with the

 

62

--------------------------------------------------------------------------------


 

applicable provisions of ERISA, the Code and other Federal or state Laws,
(ii) each Plan that is intended to qualify under Section 401(a) of the Code has
received a favorable determination letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and,
to the best knowledge of the Borrower, nothing has occurred which would prevent,
or cause the loss of, such qualification and (iii) the Borrower and each ERISA
Affiliate have made all required contributions to each Plan subject to
Section 412 of the Code, and no application for a funding waiver or an extension
of any amortization period pursuant to Section 412 of the Code has been made
with respect to any Plan.

 

(b)                                 There are no pending or, to the best
knowledge of the Borrower, threatened claims, actions or lawsuits, or action by
any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  Except for matters that could not
reasonably be expected to have a Material Adverse Effect, (i) no ERISA Event has
occurred or is reasonably expected to occur; (ii) neither the Borrower nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (iii) neither the Borrower
nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (iv) neither the
Borrower nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or 4212(c) of ERISA.

 

(d)                                 The aggregate actuarial present value of
accumulated plan benefit liabilities of each Pension Plan (determined utilizing
the assumptions specified for funding purposes in the most recent actuarial
valuation for each such Pension Plan) did not, as of the end of the most recent
plan year, exceed the aggregate fair market value of the assets of such Pension
Plan by an amount that is material to the Borrower and its Subsidiaries, taken
as a whole. The aggregate actuarial present value of all accumulated
post-retirement benefit obligations of the Borrower and its ERISA Affiliates
(determined utilizing the assumptions used for purposes of Statement of
Financial Accounting Standards No. 106) under Plans which are welfare benefit
plans (as defined in Section 3(1) of ERISA), as of the most recent valuation
dates reflected in the Borrower’s annual financial statements contained in the
Borrower’s most recent Form 10-K, are reflected on such financial statements in
accordance with the Statement of Financial Accounting Standards No. 106.

 

5.13                        Subsidiaries; Equity Interests; Loan Parties. As of
the Closing Date, the Borrower has no Subsidiaries other than those specifically
disclosed in Part (a) of Schedule 5.13, and all of the outstanding Equity
Interests in such Subsidiaries have been validly issued, are fully paid and
non-assessable and are owned by a Loan Party in the amounts specified on
Part (a) of Schedule 5.13 free and clear of all Liens except those created under
the Security Documents or pursuant to the Existing Credit Agreement and to be
released as contemplated by Section 4.01(a)(xiii). No Loan Party has any equity
investments in any other corporation or entity other than those specifically
disclosed in Part (b) of Schedule 5.13. Set forth on Part (c) of

 

63

--------------------------------------------------------------------------------


 

Schedule 5.13 is a complete and accurate list of all Loan Parties, showing as of
the Closing Date (as to each Loan Party) the jurisdiction of its incorporation,
the address of its principal place of business and its U.S. taxpayer
identification number. Part (d) of Schedule 5.13 is a complete and accurate
list, as of the Closing Date, of the following information:  (i) the amount of
all Guarantees of the Borrower or any Subsidiary in respect of obligations of
Foreign Subsidiaries, (ii) the amount of all Indebtedness of Foreign
Subsidiaries owed to the Borrower or any other Subsidiary of the Borrower (other
than a Foreign Subsidiary), and (iii) the amount of all Investments by Loan
Parties in any foreign Subsidiary or joint venture formed to operate or provide
services in a jurisdiction outside of the United States.

 

5.14                        Margin Regulations; Investment Company Act.

 

(a)                                  The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock. Following the application of the proceeds of each Borrowing or
drawing under each Letter of Credit, not more than 25% of the value of the
assets of the Loan Parties, taken as a whole, subject to the provisions of
Section 7.01 or Section 7.05 or subject to any negative pledge or restriction
upon transfer contained in any agreement or instrument between the Borrower and
any Lender or any Affiliate of any Lender relating to Indebtedness and within
the scope of Section 8.01(e) will be margin stock.

 

(b)                                 None of the Borrower, any Person Controlling
the Borrower, or any Subsidiary is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

5.15                        Disclosure. The Borrower has disclosed to the Agents
and the Lenders (including disclosures made by way of the Borrower’s filings
pursuant to The Securities Exchange Act of 1934), all agreements, instruments
and corporate or other restrictions to which it or any of its Subsidiaries is
subject, and all other matters known to it, that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
Except as noted in the following paragraph, no report, financial statement,
certificate or other written information furnished by or on behalf of any Loan
Party to any Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time and with respect to industry
or market information obtained from third parties, the Borrower represents only
that the Borrower has no reason to believe such information is not reliable.

 

The filing of the Borrower’s Annual Reports on Form 10-K and Quarterly Reports
on Form 10-Q with the SEC was delayed due to the Borrower’s restatement and
financial reporting process for periods ending December 31, 2003, which began in
March 2004. That process was completed on October 19, 2006. The Borrower’s 2003
Financial and Informational Report on

 

64

--------------------------------------------------------------------------------


 

Form 8-K/A, filed with the SEC on October 26, 2006, included an audited 2003
consolidated balance sheet which presented its financial condition as of
December 31, 2003 in accordance with GAAP. The Borrower did not present other
consolidated financial statements in accordance with GAAP as it was unable to
determine with sufficient certainty the appropriate period(s) in 2003 or before
in which to record certain write-offs and write-downs that were identified in
its restatement process. The Borrower’s former registered public accounting firm
expressed an unqualified opinion that the 2003 balance sheet fairly presented
its financial condition as of December 31, 2003. The firm also audited the other
financial statements presented in the 2003 Financial and Informational Report.
It opined that the financial statements other than the 2003 balance sheet did
not fairly present the Borrower’s financial condition or results of operations
or cash flows for the periods covered, in accordance with GAAP. The 2003
Financial and Informational Report contains a full description of the
restatement and financial reporting process for periods prior to 2004. Lenders
should not rely on any of the financial statements contained in the 2003
Financial and Informational Report, other than the 2003 balance sheet, as fairly
presenting, for the periods covered, the Borrower’s financial condition or
results of operations or cash flows, in accordance with GAAP. Any information
set forth in the 2003 Financial Information Report that incorporates or
discusses information contained in the financial statements is subject to the
same caution. Agents and Lenders should not rely on any of the Borrower’s
previously filed annual reports on Form 10-K or quarterly reports on Form 10-Q
for the periods that ended prior to and including September 30, 2003.

 

5.16                        Compliance with Laws. Each Loan Party and each
Subsidiary thereof is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

5.17                        Intellectual Property; Licenses, Etc. Except where
failure to do so could not reasonably be expected to have a Material Adverse
Effect, (i) the Borrower and its Subsidiaries own, or possess the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person and (ii) to the best knowledge of
the Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any of its Subsidiaries infringes upon any rights
held by any other Person. No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Borrower, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.18                        Solvency. The Borrower is, individually, and the
Borrower and the other Loan Parties are, on a consolidated basis, Solvent.

 

5.19                        Security Documents. Subject to the actions required
by the second sentence of this Section 5.19, the provisions of the Security
Documents are effective to create in favor of the

 

65

--------------------------------------------------------------------------------


 

Paying Agent for the benefit of the Secured Parties a legal, valid and
enforceable first priority Lien (subject to Liens permitted by Section 7.01 and
to the limitations on perfection set forth in Section 5 of the Security
Agreement) on all right, title and interest of the respective Loan Parties in
the Collateral described therein. Except for filings to be completed in
connection with the closing of the transactions contemplated hereby and as
contemplated hereby and by the Security Documents, the possession of collateral
as to which a Lien may only be perfected by possession, the notation of the
interest of the Paying Agent on certificates of title with respect to vehicles
included in the Collateral and the filing of continuation statements from time
to time, no filing or other action will be necessary to perfect such Liens.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding, the Borrower shall, and shall (except
in the case of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11)
cause each Subsidiary to:

 

6.01                        Financial Statements. Deliver to the Paying Agent
and each Lender, in form and detail satisfactory to the Paying Agent and the
Required Lenders:

 

(a)                                  as soon as available, but in any event
within 90 days after the end of each fiscal year of the Borrower (commencing
with the fiscal year ended December 31, 2007), a consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such fiscal year, and the
related consolidated statements of income or operations, stockholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year, all in reasonable detail and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of Grant Thornton LLP, or another independent public accounting firm of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;

 

(b)                                 as soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Borrower (commencing with the fiscal quarter ended March 31,
2008), a consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal quarter, and the related consolidated statements of
income or operations and cash flows for such fiscal quarter and for the portion
of the Borrower’s fiscal year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, certified by the chief executive officer, chief
financial officer, treasurer or controller of the Borrower as fairly presenting
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes; and

 

(c)                                  as soon as available, but in any event at
least before the end of each fiscal year of the Borrower, an annual business
plan and budget of the Borrower and its Subsidiaries on

 

66

--------------------------------------------------------------------------------


 

a consolidated basis, including forecasts prepared by management of the Borrower
of consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a quarterly basis for the
immediately following fiscal year.

 

6.02                        Certificates; Other Information. Deliver to the
Paying Agent and each Lender, in form and detail satisfactory to the Paying
Agent and the Required Lenders:

 

(a)                                  concurrently with the delivery of the
financial statements referred to in Section 6.01(a) (commencing with the
delivery of the financial statements for the fiscal year ended December 31,
2007), a statement of the independent public accounting firm whose report and
opinion accompanies such financial statements to the effect that, in making the
examination necessary therefor, no knowledge was obtained of any Default or, if
any such Default shall exist, stating the nature and status thereof;

 

(b)                                 concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower;

 

(c)                                  promptly after any request by the Paying
Agent or any Lender, copies of any detailed audit reports, management letters or
recommendations submitted to the board of directors (or the audit committee of
the board of directors) of any Loan Party by its independent public accounting
firm in connection with the accounts or books of any Loan Party or any of its
Subsidiaries, or any audit of any of them;

 

(d)                                 promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, or with any national securities
exchange, and in any case not otherwise required to be delivered to the Paying
Agent pursuant hereto;

 

(e)                                  promptly after the furnishing thereof,
copies of any material statement or report furnished to any holder of debt
securities of any Loan Party or of any of its Subsidiaries pursuant to the terms
of any indenture, loan or credit or similar agreement with respect to which
Indebtedness in excess of the Threshold Amount is then outstanding and not
otherwise required to be furnished to the Lenders pursuant to Section 6.01 or
any other clause of this Section 6.02;

 

(f)                                    Intentionally Omitted;

 

(g)                                 promptly, and in any event within five
Business Days after receipt thereof by any Loan Party or any Subsidiary thereof,
copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof;

 

(h)                                 not later than five Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of any
notice of default given pursuant to the Senior Notes Indenture or with respect
to any Indebtedness in excess of the Threshold Amount, and, from time

 

67

--------------------------------------------------------------------------------


 

to time upon request by the Paying Agent, such information and reports regarding
such notice as the Paying Agent may reasonably request;

 

(i)                                     promptly after the assertion or
occurrence thereof, notice of any action or proceeding against or of any
noncompliance by any Loan Party or any of its Subsidiaries with any
Environmental Law or Environmental Permit that could reasonably be expected to
have a Material Adverse Effect;

 

(j)                                     as soon as available, but in any event
within 30 days after the end of each fiscal year of the Borrower, a report
supplementing Schedule 5.13 containing a description of all changes in the
information included in such Schedules as may be necessary for such Schedules to
be accurate and complete, each such report to be signed by a Responsible Officer
of the Borrower and to be in a form reasonably satisfactory to the Paying Agent;

 

(k)                                  promptly, such additional information
regarding the business, financial, legal or corporate affairs of any Loan Party
or any Subsidiary thereof, or compliance with the terms of the Loan Documents,
as the Paying Agent or any Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Paying Agent have
access (whether a commercial, third-party website or whether sponsored by the
Paying Agent); provided that:  (i) the Borrower shall deliver paper copies of
such documents to the Paying Agent or any Lender that requests the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Paying Agent or such Lender and (ii) the Borrower shall
notify the Paying Agent and each Lender (by telecopier or electronic mail) of
the posting of any such documents and provide to the Paying Agent by electronic
mail electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrower shall be required to
provide paper copies of the Compliance Certificates required by
Section 6.02(b) to the Paying Agent. Except for such Compliance Certificates,
the Paying Agent shall have no obligation to request the delivery or to maintain
copies of the documents referred to above, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (a) the Agents and/or the Arrangers will
make available to the Lenders, the L/C Issuers and the Swing Line Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in

 

68

--------------------------------------------------------------------------------


 

investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (w) all such Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof; (x)
by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Agents, the Arrangers, the L/C Issuers, the Swing Line Lenders
and the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Agents and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor”.

 

6.03                        Notices. Promptly notify the Paying Agent and each
Lender:

 

(a)                                  of the occurrence of any Default;

 

(b)                                 of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect, including
(i) material breach or non-performance of, or any default under, a Contractual
Obligation of the Borrower or any Subsidiary; (ii) any material dispute,
litigation, investigation, proceeding or suspension between the Borrower or any
Subsidiary and any Governmental Authority; or (iii) the commencement of, or any
material development in, any material litigation or proceeding affecting the
Borrower or any Subsidiary, including pursuant to any applicable Environmental
Laws;

 

(c)                                  of the occurrence of any ERISA Event; and

 

(d)                                 of any material change in accounting
policies or financial reporting practices by any Loan Party or any Subsidiary
thereof, including any determination by the Borrower referred to in
Section 2.10(b).

 

Each notice pursuant to Section 6.03 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

6.04                        Payment of Obligations. Pay and discharge as the
same shall become due and payable, all its material obligations and liabilities,
including (a) all material tax liabilities, assessments and governmental charges
or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary; (b) all lawful material claims which, if unpaid, would by
law become a Lien upon its property; and (c) all material Indebtedness, as and
when due and payable, but subject to any

 

69

--------------------------------------------------------------------------------


 

subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

 

6.05                        Preservation of Existence, Etc. (a)  Preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 7.04 or 7.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

 

6.06                        Maintenance of Properties. (a) Maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order and condition, ordinary wear and
tear excepted, except where failure to do so could not reasonably be expected to
have a Material Adverse Effect; and (b) make all necessary repairs thereto and
renewals and replacements thereof except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (c) use the
standard of care typical in the industry in the operation and maintenance of its
facilities.

 

6.07                        Maintenance of Insurance. Maintain with financially
sound and reputable insurance companies not Affiliates of the Borrower (other
than a Qualified Captive Insurance Subsidiary), insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts as are customarily carried under similar circumstances by such
other Persons and providing for not less than 30 days’ prior notice to the
Paying Agent of termination, lapse or cancellation of such insurance.

 

6.08                        Compliance with Laws. Comply in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

6.09                        Books and Records. Maintain proper books of record
and account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be.

 

6.10                        Inspection Rights. Permit representatives and
independent contractors of each Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its officers and independent public accountants, all
at the expense of such Agent or Lender, as the case may be, and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided, however, that
when an Event of Default exists any Agent or

 

70

--------------------------------------------------------------------------------


 

any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.

 

6.11                        Use of Proceeds. Use the proceeds of the Credit
Extensions for general corporate purposes not in contravention of any Law or of
any Loan Document, including without limitation, (a) for Permitted Acquisitions
and Capital Expenditures, (b) to retire outstanding Indebtedness of the Borrower
on the Closing Date, and (c) to finance the Borrower’s share repurchase program.

 

6.12                        Covenant to Guarantee Obligations and Give Security.

 

(a)                                  Upon the formation or acquisition of any
new direct or indirect Subsidiary (other than any Foreign Subsidiary) by any
Loan Party, or upon any Domestic Subsidiary ceasing to be an Immaterial
Subsidiary, the Borrower shall, at the Borrower’s expense:

 

(i)                                     within 30 days (or such longer period as
may be agreed to by the Paying Agent in its sole discretion) after such
formation or acquisition, cause such Subsidiary (other than any Subsidiary which
is an Immaterial Subsidiary) to duly execute and deliver to the Paying Agent a
guaranty or guaranty supplement, in form and substance satisfactory to the
Paying Agent, guaranteeing the other Loan Parties’ obligations under the Loan
Documents,

 

(ii)                                  within 20 days (or such longer period as
may be agreed to by the Paying Agent in its sole discretion) after such
formation or acquisition, furnish to the Paying Agent a description of the
personal properties of such Subsidiary (other than any Subsidiary which is an
Immaterial Subsidiary), in detail reasonably satisfactory to the Paying Agent,

 

(iii)                               within 30 days (or such longer period as
may be agreed to by the Paying Agent in its sole discretion) after such
formation or acquisition, cause (A) such Subsidiary (other than any Subsidiary
which is an Immaterial Subsidiary) to duly execute and deliver to the Paying
Agent such security agreement supplements and other security agreements, pledge
agreements, and vessel mortgages as specified by and in form and substance
satisfactory to the Paying Agent (including delivery of all Pledged Equity of
such Subsidiary, and other instruments of the type specified in
Section 4.01(a)(iii)), securing payment of all the Obligations of such
Subsidiary under the Loan Documents and constituting Liens on all such personal
properties, and (B) each direct parent of such Subsidiary (including each direct
parent of any Immaterial Subsidiary)(if it has not already done so) to execute
and deliver to the Paying Agent such security agreement supplements and other
security and pledge agreements, as specified by and in form and substance
satisfactory to the Paying Agent (including delivery of all Pledged Equity in
such Subsidiary (including any Immaterial Subsidiary) and undated stock powers
executed in blank), securing payment of all the Obligations of such parent under
the Loan Documents and constituting Liens on all such Pledged Equity,

 

71

--------------------------------------------------------------------------------


 

(iv)                              within 45 days (or such longer period as
may be agreed to by the Paying Agent in its sole discretion) after such
formation or acquisition, cause such Subsidiary and each direct and indirect
parent of such Subsidiary (if it has not already done so) to take whatever
action (including the recording of vessel mortgages, the filing of
Uniform Commercial Code financing statements, the giving of notices and the
endorsement of notices on title documents) may be necessary or advisable in the
opinion of the Paying Agent to vest in the Paying Agent (or in any
representative of the Paying Agent designated by it) valid, subsisting and
perfected first priority (subject to Liens permitted by Section 7.01) Liens on
the properties purported to be subject to the security agreement supplements and
security and pledge agreements delivered pursuant to this Section 6.12,
enforceable against all third parties in accordance with their terms, and

 

(v)                                 within 60 days (or such longer period as
may be agreed to by the Paying Agent in its sole discretion) after such
formation or acquisition, deliver to the Paying Agent, upon the request of the
Paying Agent in its sole discretion, a signed copy of a favorable opinion,
addressed to the Agents and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Paying Agent as to the matters contained in
clauses (i), (iii) and (iv) above, and as to such other matters as the Paying
Agent may reasonably request.

 

(b)                                 Upon the formation or acquisition of any new
direct, first-tier Foreign Subsidiary (other than an Immaterial Subsidiary) by
any Loan Party, then the Borrower shall, at the Borrower’s expense:

 

(i)                                     within 60 days (or such longer period as
may be agreed to by the Paying Agent in its sole discretion) after such
formation or acquisition, cause each direct and indirect parent of such
Subsidiary (if it has not already done so) to duly execute and deliver to the
Paying Agent such security agreement supplements and other security and pledge
agreements, as specified by and in form and substance satisfactory to the Paying
Agent (including delivery of any Pledged Equity in and of such Subsidiary),
securing payment of all the Obligations of such parent under the Loan Documents;
provided, however, that no more than 66% of the Equity Interests of any such
direct, first-tier Foreign Subsidiary shall at any time be required to be
pledged; provided, further, that no Loan Party shall be required to perfect such
interests under the laws of any jurisdiction other than the United States or a
political subdivision thereof;

 

(ii)                                  within 60 days (or such longer period as
may be agreed to by the Paying Agent in its sole discretion) after such
formation or acquisition, deliver to the Paying Agent, upon the request of the
Paying Agent in its sole discretion, a signed copy of a favorable opinion,
addressed to the Agents and the other Secured Parties, of counsel for the Loan
Parties acceptable to the Paying Agent as to the matters contained in
clause (i) above, and as to such other matters as the Paying Agent
may reasonably request (but not with respect to the Laws of any jurisdiction
other than the United States or a political subdivision thereof).

 

72

--------------------------------------------------------------------------------


 

(c)                                  Upon the acquisition of any property by any
Loan Party (other than Excluded Property), if such property, in the judgment of
the Paying Agent, shall not already be subject to a perfected first priority
security interest (subject to Liens permitted by Section 7.01) in favor of the
Paying Agent for the benefit of the Secured Parties, then the Borrower shall, at
the Borrower’s expense:

 

(i)                                     within 20 days (or such longer period as
may be agreed to by the Paying Agent in its sole discretion) after request by
the Paying Agent, furnish to the Paying Agent a description of the property so
acquired in detail reasonably satisfactory to the Paying Agent,

 

(ii)                                  within 30 days (or such longer period as
may be agreed to by the Paying Agent in its sole discretion) after such
acquisition, cause the applicable Loan Party to duly execute and deliver to the
Paying Agent such security agreement supplements and other security agreements,
pledge agreements, and vessel mortgages as specified by and in form and
substance satisfactory to the Paying Agent, securing payment of all the
Obligations of the applicable Loan Party under the Loan Documents and
constituting Liens on all such properties,

 

(iii)                               within 45 days (or such longer period as
may be agreed to by the Paying Agent in its sole discretion) after such
acquisition, cause the applicable Loan Party to take whatever action (including
the recording of vessel mortgages, the filing of Uniform Commercial Code
financing statements, the giving of notices and the endorsement of notices on
title documents) may be necessary or advisable in the opinion of the Paying
Agent to vest in the Paying Agent (or in any representative of the Paying Agent
designated by it) valid and perfected first priority (subject to Liens permitted
by Section 7.01) Liens on such property, and

 

(iv)                              within 60 days (or such longer period as
may be agreed to by the Paying Agent in its sole discretion) after such
acquisition, deliver to the Paying Agent, upon the request of the Paying Agent
in its sole discretion, a signed copy of a favorable opinion, addressed to the
Agents and the other Secured Parties, of counsel for the Loan Parties acceptable
to the Paying Agent as to the matters contained in clauses (ii) and (iii) above
and as to such other matters as the Paying Agent may reasonably request.

 

(d)                                 Upon the request of the Paying Agent
following the occurrence and during the continuance of an Event of Default, the
Borrower shall, at the Borrower’s expense:

 

(i)                                     within 20 days after such request,
furnish to the Paying Agent a description of the real and personal properties of
the Loan Parties and their respective Subsidiaries in detail satisfactory to the
Paying Agent,

 

(ii)                                  within 30 days after such request, duly
execute and deliver, and cause each Subsidiary (other than any CFC or a
Subsidiary that is held directly or indirectly by a CFC) of the Borrower (if it
has not already done so) to duly execute and deliver, to the Paying Agent such
deeds of trust, trust deeds, deeds to

 

73

--------------------------------------------------------------------------------


 

secure debt, vessel mortgages, mortgages, leasehold mortgages, leasehold deeds
of trust, security agreement supplements and other security and pledge
agreements, as specified by and in form and substance satisfactory to the Paying
Agent (including delivery of all Pledged Equity and Pledged Debt in and of such
Subsidiary, and other instruments of the type specified in
Section 4.01(a)(iii)), securing payment of all the Obligations of such
Subsidiary under the Loan Documents and constituting Liens on all such
properties,

 

(iii)                               within 45 days after such request, take, and
cause each Subsidiary (other than any CFC or a Subsidiary that is held directly
or indirectly by a CFC) of the Borrower to take, whatever action (including the
recording of mortgages and vessel mortgages, the filing of Uniform Commercial
Code financing statements, the giving of notices and the endorsement of notices
on title documents) may be necessary or advisable in the opinion of the Paying
Agent to vest in the Paying Agent (or in any representative of the Paying Agent
designated by it) valid and subsisting Liens on the properties purported to be
subject to the deeds of trust, trust deeds, deeds to secure debt, vessel
mortgages, mortgages, leasehold mortgages, leasehold deeds of trust, security
agreement supplements and security and pledge agreements delivered pursuant to
this Section 6.12, enforceable against all third parties in accordance with
their terms,

 

(iv)                              within 60 days after such request, deliver to
the Paying Agent, upon the request of the Paying Agent in its sole discretion, a
signed copy of a favorable opinion, addressed to the Agents and the other
Secured Parties, of counsel for the Loan Parties acceptable to the Paying Agent
as to the matters contained in clauses (ii) and (iii) above, and as to such
other matters as the Paying Agent may reasonably request, and

 

(v)                                 as promptly as practicable after such
request, deliver, upon the request of the Paying Agent in its sole discretion,
to the Paying Agent with respect to each parcel of real property owned or held
by the Borrower and its Subsidiaries, title reports, surveys and engineering,
soils and other reports, and environmental assessment reports, each in scope,
form and substance satisfactory to the Paying Agent, provided, however, that to
the extent that any Loan Party or any of its Subsidiaries shall have otherwise
received any of the foregoing items with respect to such real property, such
items shall, promptly after the receipt thereof, be delivered to the Paying
Agent.

 

(e)                                  At any time upon request of the Paying
Agent, promptly execute and deliver any and all further instruments and
documents and take all such other action as the Paying Agent may deem necessary
or desirable in obtaining the full benefits of, or (as applicable) in perfecting
and preserving the Liens of, such guaranties, deeds of trust, trust deeds, deeds
to secure debt, mortgages, leasehold mortgages, leasehold deeds of trust,
security agreement supplements and other security and pledge agreements.

 

(f)                                    Notwithstanding anything to the contrary
contained herein, the Loan Parties and their Subsidiaries shall not be required
to grant or perfect a Lien in any asset to the

 

74

--------------------------------------------------------------------------------


 

extent the burden or cost of obtaining or perfecting a security interest therein
outweighs the benefit of the security afforded thereby as reasonably determined
by the Paying Agent.

 

6.13                        Compliance with Environmental Laws. Except where
failure to do so would not reasonably be expected to cause, either individually
or in the aggregate, a Material Adverse Effect, comply, and use reasonable
commercial efforts to cause all lessees and other Persons operating or occupying
its properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

 

6.14                        Further Assurances. Promptly upon request by the
Paying Agent, (a) correct any material defect or error that may be discovered in
any Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Paying Agent
may reasonably require from time to time in order to (i) carry out more
effectively the purposes of the Loan Documents, (ii) to the fullest extent
permitted by applicable law, subject any Loan Party’s or any of its
Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Security Documents to the extent
such properties are intended to be subjected to such Liens, (iii) perfect and
maintain the validity, effectiveness and priority of any of the Security
Documents and any of the Liens intended to be created thereunder and
(iv) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
the Guarantors to do so.

 

6.15                        Compliance with Terms of Leaseholds. Make all
payments and otherwise perform all obligations in respect of all leases of real
property to which the Borrower or any of its Subsidiaries is a party, keep such
leases in full force and effect and not allow such leases to lapse or be
terminated or any rights to renew such leases to be forfeited or cancelled,
notify the Paying Agent of any default by any party with respect to such leases
and cooperate with the Paying Agent in all respects to cure any such default,
and cause each of its Subsidiaries to do so, except, in any case, where the
failure to do so, either individually or in the aggregate, could not be
reasonably likely to have a Material Adverse Effect.

 

75

--------------------------------------------------------------------------------


 

ARTICLE VII
NEGATIVE COVENANTS

 

So long as any Lender shall have any Revolving Credit Commitment hereunder, any
Loan or other Obligation hereunder shall remain unpaid or unsatisfied, or any
Letter of Credit shall remain outstanding, the Borrower shall not, nor shall it
permit any Subsidiary to, directly or indirectly:

 

7.01                        Liens. Create, incur, assume or suffer to exist any
Lien upon any of its property, assets or revenues, whether now owned or
hereafter acquired, or sign or file or suffer to exist under the
Uniform Commercial Code of any jurisdiction a financing statement that names the
Borrower or any of its Subsidiaries as debtor, or assign any accounts or other
right to receive income, other than the following:

 

(a)                                  Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the date hereof and listed
on Schedule 7.01 and any renewals or extensions thereof, provided that (i) the
property covered thereby is not changed except to the extent that it is
decreased, (ii) the Indebtedness secured thereby is not increased except as
contemplated by Section 7.02(d), (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured thereby is permitted by Section 7.02(d);

 

(c)                                  Liens for taxes not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

 

(d)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like Liens arising in the ordinary course of
business which are not overdue for a period of more than 90 days or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                    deposits to secure the performance of
bids, trade contracts and leases (other than Capitalized Leases or other
financing leases (which, for the avoidance of doubt, shall not include leases
properly classified as operating leases in accordance with GAAP)), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(g)                                 easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

76

--------------------------------------------------------------------------------


 

(h)                                 Liens securing judgments for the payment of
money not constituting an Event of Default under Section 8.01(h);

 

(i)                                     Liens securing Indebtedness permitted
under Section 7.02(f); provided that (i) such Liens do not at any time encumber
any property other than the property financed by such Indebtedness and (ii) the
Indebtedness secured thereby does not exceed the cost, of the property being
acquired on the date of acquisition;

 

(j)                                     Liens on property of a Person existing
at the time such Person is merged into or consolidated with the Borrower or any
Subsidiary of the Borrower or becomes a Subsidiary of the Borrower; provided
that such Liens were not created in contemplation of such merger, consolidation
or Investment and do not extend to any assets other than those of the Person
merged into or consolidated with the Borrower or such Subsidiary or acquired by
the Borrower or such Subsidiary, and the applicable Indebtedness secured by such
Lien is permitted under Section 7.02(g); and

 

(k)                                  other Liens securing Indebtedness
outstanding in an aggregate principal amount not to exceed $30,000,000, provided
that no such Lien shall extend to or cover any Collateral;

 

(l)                                     any interest or title of a lessor under
any lease entered into by the Borrower or any of its Subsidiaries in the
ordinary course of its business and covering only the assets so leased;

 

(m)                               Liens on the assets of any Foreign Subsidiary
(other than intercompany notes payable to a Loan Party) which secure
Indebtedness permitted pursuant to Section 7.02(i);

 

(n)                                 Liens consistent with those arising by
operation of law consisting of customary and ordinary course rights of setoff
upon deposits of cash in favor of banks or other depository institutions in the
ordinary course of business;

 

(o)                                 Liens on unearned premiums in respect of
insurance policies securing insurance premium financing permitted under
Section 7.02(h);

 

(p)                                 Licenses of Oilfield Intellectual Property
in the ordinary course of business; and

 

(q)                                 Liens not otherwise permitted by this
Section 7.01 so long as neither (i) the aggregate outstanding principal amount
of the obligations secured thereby nor (ii) the aggregate book value
(determined, in the case of each such Lien, as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to the Borrower and all
Subsidiaries) $10,000,000 at any one time.

 

7.02                        Indebtedness. Create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)                                  obligations (contingent or otherwise)
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with

 

77

--------------------------------------------------------------------------------


 

fluctuations in interest rates or foreign exchange rates and (ii) such
obligations shall not be permitted under this subsection (a) to the extent such
Swap Contract contains provisions exonerating the counterparty from its
obligation to make payments to the Borrower or a Subsidiary on transactions
pursuant to such Swap Contract;

 

(b)                                 Indebtedness of a Subsidiary of the Borrower
owed to the Borrower or a wholly-owned Subsidiary of the Borrower, which
Indebtedness shall (i) in the case of Indebtedness owed to a Loan Party,
constitute “Pledged Debt” under the Security Agreement, (ii) be on terms,
including subordination terms as set forth on Annex I to Schedule 7.03, or on
other terms reasonably acceptable to the Paying Agent and (iii) be otherwise
permitted under the provisions of Section 7.03;

 

(c)                                  Indebtedness under the Loan Documents;

 

(d)                                 Indebtedness outstanding on the date hereof
and listed on Schedule 7.02, including the Senior Notes, and any refinancings,
refundings, renewals or extensions thereof; provided that the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and the direct or any contingent obligor with respect
thereto is not changed, as a result of or in connection with such refinancing,
refunding, renewal or extension; and provided, further, that the terms relating
to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are no less
favorable in any material respect to the Loan Parties or the Lenders than the
terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended;

 

(e)                                  Guarantees of the Borrower or any
Subsidiary in respect of obligations otherwise permitted hereunder of (i) the
Borrower or any other Guarantor and (ii) any Foreign Subsidiary, but in the case
of this clause (ii), solely to the extent and in an aggregate amount not to
exceed, together with the amount of any Indebtedness of Foreign Subsidiaries
permitted under Section 7.02(i), and Investments in Foreign Subsidiaries made
pursuant to Section 7.03(k), $50,000,000 per fiscal year or $200,000,000 in the
aggregate for the term hereof;

 

(f)                                    Indebtedness in respect of Capitalized
Leases, Synthetic Lease Obligations and purchase money obligations for fixed or
capital assets within the limitations set forth in Section 7.01(i); provided,
however, that the aggregate amount of all such Indebtedness at any one time
outstanding shall not exceed $75,000,000;

 

(g)                                 Indebtedness of any Person that becomes a
Subsidiary of the Borrower after the date hereof in accordance with the terms of
Section 7.03(i), which Indebtedness is existing at the time such Person becomes
a Subsidiary of the Borrower (other than Indebtedness incurred solely in
contemplation of such Person’s becoming a Subsidiary of the Borrower);

 

78

--------------------------------------------------------------------------------


 

(h)                                 Indebtedness issued to insurance companies,
or their affiliates, to finance insurance premiums payable to such insurance
companies in connection with insurance policies purchased by a Loan Party in the
ordinary course of business;

 

(i)                                     Indebtedness of Foreign Subsidiaries;
provided that any such Indebtedness owed to  the Borrower or any other
Subsidiary of the Borrower (other than another Foreign Subsidiary) shall not
exceed in an aggregate amount, together with the aggregate amount of any
obligations in respect of Guarantees with respect to Foreign Subsidiaries
permitted under Section 7.02(e), and Investments made in Foreign Subsidiaries
pursuant to Section 7.03(k), $50,000,000 per fiscal year or $200,000,000 in the
aggregate for the term hereof;

 

(j)                                     unsecured Indebtedness of the Borrower
and its Subsidiaries in an aggregate principal amount not to exceed $25,000,000
at any time outstanding; and

 

(k)                                  unsecured Indebtedness that (A) has no
maturity earlier than twelve months after the Maturity Date, (B) does not
require any scheduled repayment, defeasance, or redemption of any principal
amount thereof prior to maturity, and (C) is subject to covenants, terms, and
conditions which are no more restrictive than the covenants, terms, and
conditions of this Agreement.

 

7.03                        Investments. Make or hold any Investments, except:

 

(a)                                  Investments held by the Borrower and its
Subsidiaries in the form of Cash Equivalents;

 

(b)                                 advances to officers, directors and
employees of the Borrower and Subsidiaries in an aggregate amount not to exceed
$7,500,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;

 

(c)                                  (i) Investments by the Borrower and its
Subsidiaries in their respective Subsidiaries outstanding on the date hereof,
(ii) additional Investments by the Borrower and its Subsidiaries in Loan
Parties, (iii) additional Investments by Subsidiaries of the Borrower that are
not Loan Parties in other Subsidiaries that are not Loan Parties and (iv) so
long as no Default has occurred and is continuing or would result from such
Investment, additional Investments by the Loan Parties in Domestic Subsidiaries
(other than Qualified Captive Insurance Subsidiaries) that are not Loan Parties
in an aggregate amount invested from the date hereof not to exceed $5,000,000;

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(e)                                  Guarantees permitted by Section 7.02;

 

(f)                                    Investments existing on the date hereof
other than those referred to in Section 7.03(c)(i) and set forth on
Schedule 7.03;

 

79

--------------------------------------------------------------------------------


 

(g)                                 Investments by the Borrower in Swap
Contracts permitted under Section 7.02(a);

 

(h)                                 any Acquisition, if the following conditions
would be satisfied after giving effect thereto (such Acquisition being a
“Permitted Acquisition”):

 

(i)                                     any such newly-created or acquired
Subsidiary shall comply with the requirements of Section 6.12;

 

(ii)                                  the Person to be (or the property of which
is to be) so purchased or otherwise acquired shall be engaged in substantially
the same lines of business as one or more of the businesses of the Borrower and
its Subsidiaries or in a business or businesses reasonably related thereto;

 

(iii)                               (A) immediately before giving effect to such
Acquisition, no Event of Default shall have occurred and be continuing and
(B) immediately after giving effect to such Acquisition, on a pro forma basis,
(w) no Default shall have occurred and be continuing, (x) the aggregate amount
of the unused Revolving Credit Commitments shall be at least $25,000,000,
(y) the pro forma Consolidated Leverage Ratio shall not be greater than 2.75 to
1.00, and (z) the Borrower shall be in pro forma compliance with the provisions
of Section 7.11(a); the determinations to be made pursuant to clauses (y) and
(z) shall be made on a pro forma basis with respect to the most recently
completed Measurement Period and assuming that such Acquisition (and all other
Acquisitions which, in accordance with the provisions of the definition of the
term “Consolidated Leverage Ratio,” are to be given pro forma effect or which
have been made since the last day of such Measurement Period and prior to the
date of determination), and any Indebtedness incurred or repaid in connection
therewith, had been made, incurred or repaid on the first day of such
Measurement Period (but without any adjustment for projected cost savings or
synergies other than cost savings and synergies realized within, or to be
realized within, 180 days following the consummation of such Acquisition, as
demonstrated to and as approved by the Co-Administrative Agents in their
reasonable discretion); and

 

(iv)                              with respect to any Acquisition for which the
Acquisition Consideration equals or exceeds $50,000,000, the Borrower shall have
delivered to the Paying Agent and each Lender, at least five Business Days prior
to the date on which such Acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the Paying
Agent, certifying that all of the requirements set forth in this paragraph
(h) have been satisfied or will be satisfied on or prior to the consummation of
such Acquisition;

 

(i)                                     Investments (other than Investments in
Qualified Captive Insurance Subsidiaries) by the Borrower and its Subsidiaries
not otherwise permitted under this Section 7.03 in an aggregate amount invested
from the Closing Date not to exceed $25,000,000 (any determination of the amount
of such Investment shall include all consideration of the type that would
constitute Acquisition Consideration);

 

80

--------------------------------------------------------------------------------


 

(j)                                     any repurchases of Equity Interests
permitted under Section 7.06 and any purchases of Indebtedness not restricted by
Section 7.15;

 

(k)                                  Investments by the Loan Parties in any
Foreign Subsidiary or any joint venture (regardless of the type of entity used
to form such joint venture) formed to operate or provide services in a
jurisdiction outside of the United States; provided that the aggregate amount of
such Investments after the date hereof, together with the aggregate amount of
obligations in respect of Guarantees with respect to Foreign Subsidiaries
permitted by Section 7.02(e), and Indebtedness of Foreign Subsidiaries permitted
by Section 7.02(i), shall not at any time exceed $50,000,000 per fiscal year or
$200,000,000 in the aggregate for the term hereof;

 

(l)                                     Investments by Foreign Subsidiaries;

 

(m)                               any Investments received in consideration for
an asset sale permitted by Section 7.05; provided that such transfer or sale
shall be on terms reasonably satisfactory to the Paying Agent and that the Loan
Parties shall take appropriate steps to grant a first priority security interest
in such Investments in favor of the Paying Agent, for the benefit of the Secured
Parties;

 

(n)                                 Investments (including Indebtedness and
other obligations) received in connection with the bankruptcy or reorganization
of suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers in the ordinary course of business;

 

(o)                                 Investments in the Qualified Captive
Insurance Subsidiaries not to exceed $50,000,000 (plus the amount of any cash
dividends, repayments or other cash distributions received by the Loan Parties
in respect of such Investments) in the aggregate; and

 

(p)                                 Investments permitted by Section 7.15.

 

7.04                        Fundamental Changes. Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

 

(a)                                  any Subsidiary may merge with (i) the
Borrower, provided that the Borrower shall be the continuing or surviving
Person, or (ii) any one or more other Subsidiaries, provided that when any
wholly-owned Subsidiary is merging with another Subsidiary, such wholly-owned
Subsidiary shall be the continuing or surviving Person and when any Guarantor is
merging with a Subsidiary that is not a Guarantor, such Guarantor shall be the
continuing or surviving Person;

 

(b)                                 any Loan Party may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to the
Borrower or to another Loan Party;

 

(c)                                  any Subsidiary that is not a Loan Party
may dispose of all or substantially all its assets (including any Disposition
that is in the nature of a liquidation) to (i) another Subsidiary that is not a
Loan Party or (ii) to a Loan Party;

 

81

--------------------------------------------------------------------------------


 

(d)                                 in connection with any Permitted
Acquisition, any Subsidiary of the Borrower may merge into or consolidate with
any other Person, or permit any other Person to merge into or consolidate with
it, provided that in each case (i) the Person surviving such merger shall be a
wholly-owned Subsidiary of the Borrower and (ii) in the case of any such merger
to which any Loan Party is a party, such Loan Party is the surviving Person.

 

(e)                                  any Immaterial Subsidiary (i) may be merged
on consolidated with or into any other Immaterial Subsidiary and
(ii) may Dispose of any or all of its assets (upon voluntary liquidation or
otherwise) pro rata to its equity holders;

 

(f)                                    any Foreign Subsidiary (i) may be merged
on consolidated with or into any other Foreign Subsidiary and (ii) may Dispose
of any or all of its assets (upon voluntary liquidation or otherwise) pro rata
to its equity holders; and

 

(g)                                 Dispositions permitted by Section 7.05.

 

7.05                        Dispositions. Make any Disposition or enter into any
agreement to make any Disposition, except:

 

(a)                                  Dispositions of obsolete or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business;

 

(b)                                 Dispositions of inventory in the ordinary
course of business;

 

(c)                                  Dispositions of equipment or real property
to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
Disposition are reasonably promptly applied to the purchase price of such
replacement property;

 

(d)                                 Dispositions of property by any Subsidiary
to the Borrower or to a wholly-owned Subsidiary; provided that if the transferor
of such property is a Guarantor, the transferee thereof must either be the
Borrower or a Guarantor;

 

(e)                                  Dispositions permitted by Section 7.04;

 

(f)                                    the sale of the Borrower’s treasury stock
and the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Guarantor;

 

(g)                                 the Disposition of light vehicles (i.e. cars
and pick-up trucks but not heavy trucks or rigs) in the ordinary course of
business;

 

(h)                                 an exchange or “swap” of fixed, tangible
assets of a Loan Party for the assets of a Person other than another Loan Party
in the ordinary course of business, provided that (i) the assets received by
such Loan Party will be used or useful in such Loan Party’s business and
(ii) such Loan Party received reasonable equivalent value for such assets, such
equipment value to be demonstrated to the reasonable satisfaction of the Paying
Agent; provided further that the fair market value of all such assets of the
Loan Parties exchanged or “swapped” in any fiscal year of the Borrower does not
exceed $50,000,000 per fiscal year;

 

82

--------------------------------------------------------------------------------


 

(i)                                     Dispositions described on Schedule 7.05;

 

(j)                                     the Disposition of any assets (other
than Equity Interests of Guarantors unless 100% of such Equity Interests are
Disposed of); provided that (i) 75% of the total consideration received in
respect of such Disposition is comprised of cash, (ii) within one year of such
Disposition, the cash proceeds received are used to acquire assets used in any
Loan Party’s business, reinvested in Subsidiaries of the Borrower, or reinvested
in any joint venture permitted under Section 7.17 (provided that the Loan
Parties shall take appropriate steps to grant a perfected first priority
security interest (subject only to Liens permitted under Section 7.01) in any
such assets in favor of the Paying Agent, for the benefit of the Secured
Parties, to the extent required by Section 6.12), and (iii) the aggregate book
value of all assets Disposed of in all Dispositions permitted pursuant to this
clause (j) on a cumulative basis since the Closing Date shall not exceed 15% of
the total book value of all assets of the Borrower and its Subsidiaries
(determined as of any date of determination as of the end of the fiscal quarter
of the Borrower most recently ended as of such date); provided that, for
purposes of calculating compliance with the foregoing limitation, the amount of
the aggregate book value of all assets Disposed of in such Dispositions shall be
deemed to be reduced dollar-for-dollar by the book value of any assets acquired
by reinvestment of such proceeds to the extent that the Loan Parties have
granted in favor of the Paying Agent, for the benefit of the Secured Parties, a
first priority security interest (subject only to Liens permitted under
Section 7.01) and have taken such actions in connection with the granting and
perfection thereof as may be required under Section 6.12;

 

(k)                                  Dispositions of property constituting
Investments permitted under Section 7.03 and Dispositions of property
constituting Restricted Payments permitted by Section 7.06;

 

(l)                                     licenses of Oilfield Intellectual
Property;

 

(m)                               Dispositions of drill pipe or down hole
equipment lost, abandoned or destroyed in the ordinary course of business;

 

(n)                                 the sale of past due accounts receivable in
the ordinary course of business; and

 

(o)                                 any settlement of or payment in respect of,
or series of settlements or payments in respect of, any property or casualty
insurance claim or any condemnation proceeding relating to any asset of the
Borrower or any of its Subsidiaries.

 

provided, however, that any Disposition pursuant to Section 7.05(a) through (c),
(e) and (g) through (j) shall be for fair market value.

 

7.06                        Restricted Payments. Declare or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that, so long as no Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom:

 

(a)                                  each Subsidiary may make Restricted
Payments to the Borrower, any Subsidiaries of the Borrower that are Guarantors
and any other Person that owns a direct Equity

 

83

--------------------------------------------------------------------------------


 

Interest in such Subsidiary, ratably according to their respective holdings of
the type of Equity Interest in respect of which such Restricted Payment is being
made;

 

(b)                                 the Borrower and each Subsidiary may declare
and make dividend payments or other distributions payable solely in the common
stock or other common Equity Interests of such Person;

 

(c)                                  the Borrower and each Subsidiary
may purchase, redeem or otherwise acquire its common Equity Interests with the
proceeds received from the substantially concurrent issue of new common Equity
Interests;

 

(d)                                 (i) the Borrower may purchase, redeem, or
otherwise acquire its common Equity Interests and/or may pay dividends upon its
common Equity Interests in an aggregate amount not to exceed $200,000,000, and
(ii) the Borrower may purchase, redeem, or otherwise acquire its common Equity
Interests in an aggregate amount in excess of $200,000,000 so long as, giving
pro forma effect to any repurchase and related incurrence of Indebtedness, the
Borrower’s Consolidated Funded Indebtedness would be less than 50% of Borrower’s
Total Capitalization;

 

(e)                                  the Borrower may repurchase its Equity
Interests in connection with the administration of its equity-based compensation
plans from time to time in effect, including (i) in connection with the cashless
exercise of stock options, (ii) the repurchase of restricted stock from
employees, directors and other recipients under such plans at nominal values and
(iii) the repurchase of Equity Interests from employees, directors and other
such recipients to satisfy federal, state or local tax withholding obligations
of such employees, directors and other recipients with respect to income deemed
earned as the result of options, stock grants or other awards made under such
plans, provided, that the amount of cash expended for purposes described in
clauses (i) through (ii) above shall not exceed $5,000,000 in any fiscal year;
and

 

(f)                                    the Borrower may pay cash dividends to
the holders of its Equity Interests, so long as (i) no Default or Event of
Default shall exist and be continuing, (ii) the Borrower’s Consolidated Leverage
Ratio (based on the most recent twelve month period for which financial
statements are available) is not greater than 2.0 to 1.0 and (iii) as of the
date of such cash dividend, the aggregate amount of all Restricted Payments made
pursuant to this Section 7.06(f) through such date, pro forma to include such
cash dividend, does not exceed 50% of the aggregate amount of Consolidated Net
Income of the Borrower and its Subsidiaries from the first day of the fiscal
quarter in which the Closing Date occurs through such date.

 

7.07                        Change in Nature of Business. Engage in any material
line of business substantially different from those lines of business conducted
by the Borrower and its Subsidiaries on the date hereof or any business
substantially related or incidental thereto.

 

7.08                        Transactions with Affiliates. Enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Borrower or such Subsidiary as would be
obtainable by the Borrower or such Subsidiary at the time in a comparable arm’s
length

 

84

--------------------------------------------------------------------------------


 

transaction with a Person other than an Affiliate; provided that the foregoing
restriction shall not apply to transactions between or among the Loan Parties.

 

7.09                        Burdensome Agreements. Enter into or permit to exist
any Contractual Obligation (other than this Agreement or any other Loan
Document) that (a) limits the ability (i) of any Subsidiary to make Restricted
Payments to the Borrower or any Guarantor or to otherwise transfer property to
or invest in the Borrower or any Guarantor, except for (A) any agreement in
effect at the time any Subsidiary becomes a Subsidiary of the Borrower, so long
as such agreement was not entered into solely in contemplation of such Person
becoming a Subsidiary of the Borrower, (B) any restriction set forth in the
Senior Notes Indenture (as in effect on the date hereof), or any agreement
governing Indebtedness which is permitted hereunder to refinance the
Indebtedness thereunder, to the extent such restrictions are no more restrictive
than those in the Senior Notes Indenture, (C) any restrictions with respect to a
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Equity
Interests or assets of such Subsidiary, (D) customary contracts with customers
which require that the Loan Parties or their Subsidiaries maintain a given level
of net worth so long as such net worth provisions would not reasonably be
expected to impair materially the ability of any such Loan Party to meet its
ongoing obligations under this Agreement or any of the other Loan Documents and
(E) any agreements governing any purchase money Liens or obligations in respect
of Capitalized Leases otherwise permitted hereby (in which case, any prohibition
or limitation shall only be effective against the assets financed thereby and
the proceeds thereof), and (F) customary non-assignment provisions in leases,
joint venture agreements and other contracts entered into in the ordinary course
of business, (ii) of any Subsidiary to Guarantee the Indebtedness of the
Borrower or (iii) of the Borrower or any Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person; provided, however, that this
clause (iii) shall not prohibit any negative pledge (A) incurred or provided in
favor of any holder of Indebtedness permitted under Section 7.02(f) solely to
the extent any such negative pledge relates to the property financed by or the
subject of such Indebtedness (B) set forth in the Senior Notes Indenture (as in
effect on the date hereof), or any agreement governing Indebtedness which is
permitted hereunder to refinance the Indebtedness thereunder, to the extent such
restrictions are no more restrictive than those in the Senior Notes Indenture,
(C) customary non-assignment provisions in leases, joint venture and other
contracts entered into in the ordinary course of business, and (D) any agreement
entered into in connection with Indebtedness permitted to be incurred hereunder
by Foreign Subsidiaries relating to the property, assets or revenues of the
Foreign Subsidiaries (and not the Loan Parties except for ownership interests of
Foreign Subsidiaries, so long as no portion thereof is part of, or intended in
the future to be part of, the Collateral); or (b) requires the grant of a Lien
to secure an obligation of such Person if a Lien is granted to the Paying Agent
to secure the Obligations.

 

7.10                        Use of Proceeds. Use the proceeds of any Credit
Extension, whether directly or indirectly, and whether immediately, incidentally
or ultimately, to purchase or carry margin stock (within the meaning of
Regulation U of the FRB) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose.

 

85

--------------------------------------------------------------------------------


 

7.11                        Financial Covenants.

 

(a)                                  Consolidated Interest Coverage Ratio.
Permit the Consolidated Interest Coverage Ratio as of the end of any fiscal
quarter of the Borrower to be less than 3.0 to 1.0.

 

(b)                                 Consolidated Leverage Ratio. Permit the
Consolidated Leverage Ratio as of the end of any fiscal quarter of the Borrower
to be greater than 3.50 to 1.0.

 

7.12                        Capital Expenditures. Make or become legally
obligated to make any Capital Expenditure, except for Capital Expenditures in
the ordinary course of business not exceeding, in the aggregate for the Borrower
and it Subsidiaries during each fiscal year set forth below, the amount set
forth opposite such fiscal year:

 

Fiscal Year

 

Amount

 

2008

 

$

250,000,000

 

2009

 

$

250,000,000

 

2010

 

$

250,000,000

 

2011

 

$

250,000,000

 

2012

 

$

250,000,000

 

 

; provided, however, that so long as no Default has occurred and is continuing
or would result from such expenditure, if any portion of any amount set forth
above is not expended in the fiscal year for which it is permitted above, up to
50% of any such portion may be carried over for expenditure in the next
following fiscal year; and provided, further, if any such amount is so carried
over, it will be deemed used in the applicable subsequent fiscal year before the
amount set forth opposite such fiscal year above.

 

7.13                        Amendments of Organization Documents. Amend any of
its Organization Documents except for amendments that would not have a Material
Adverse Effect.

 

7.14                        Accounting Changes. Make any change in
(a) accounting policies or reporting practices, except as required by GAAP, or
(b) fiscal year.

 

7.15                        Prepayments, Etc. of Indebtedness. Prepay, redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner, the Senior Notes or any Indebtedness incurred under
Section 7.02(k) unless, after giving pro forma effect to such prepayment,
redemption, purchase, defeasance or other satisfaction and any Revolving Credit
Loans made or other Indebtedness incurred in connection therewith (a) the pro
forma Consolidated Leverage Ratio is less than 2.5 to 1.00 and (b) at least
$100,000,000 of availability remains under the Revolving Credit Facility;
provided that in no event shall any prepayment, redemption, purchase, defeasance
or other satisfaction prior to the scheduled maturity thereof, or in violation
of any subordination terms thereof, be made with respect to any Indebtedness
that is subordinated in right of payment to the Obligations, the Senior Notes or
any Indebtedness incurred under Section 7.02(k).

 

86

--------------------------------------------------------------------------------


 

7.16                        Amendment, Etc. of Indebtedness. Amend, modify or
change in any manner any term or condition of (a) any Indebtedness if any such
amendment, modification or change would, individually or in the aggregate with
all other such amendments, reasonably be expected to result in a Material
Adverse Effect, or (b) the Senior Notes or any Indebtedness incurred under
Section 7.02(k) to the extent that any such amendment, modification, or change
would shorten the maturity of such Indebtedness.

 

7.17                        Partnerships and Joint Ventures. Become a general
partner in a partnership or joint venturer in any joint venture (other than a
joint venture that is a corporation or a joint venture in which the venturers do
not have personal liability for the obligation of the joint venture as a result
of this status as venturers), or permit any of its Subsidiaries to do so, except
to the extent that each other general or limited partner or other joint venturer
in such partnership or joint venture is a Loan Party, other than any joint
venture permitted by Sections 7.03(i), (k), or (l); provided that any
Indebtedness of such joint venture is permitted by Section 7.02(i) or is
Non-Recourse Indebtedness.

 

7.18                        Assets Located Outside the United States. The book
value of assets (other than Equity Interests) of the Loan Parties located
outside of the United States shall not exceed $100,000,000 in the aggregate at
any time.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.01                        Events of Default. Any of the following shall
constitute an Event of Default:

 

(a)                                  Non-Payment. The Borrower or any other Loan
Party fails to (i) pay when and as required to be paid herein, any amount of
principal of any Loan or any L/C Obligation or deposit any funds as Cash
Collateral in respect of L/C Obligations, or (ii) pay within three days after
the same becomes due, any interest on any Loan or on any L/C Obligation, or any
fee due hereunder, or (iii) pay within five days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

 

(b)                                 Specific Covenants. (i) The Borrower fails
to perform or observe any term, covenant or agreement contained in any of
Section 6.01, 6.02, 6.03, 6.05, 6.10, 6.11, 6.12, or Article VII, (ii) any of
the Guarantors fails to perform or observe any term, covenant or agreement
contained in Section 1 of the Guaranty or (iii) any of the Loan Parties fails to
perform or observe, and in each case, an such failure continues beyond any
applicable grace period, any term, covenant or agreement contained in
Section 4.2 or 4.8 of the Security Agreement; or

 

(c)                                  Other Defaults. Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in
Section 8.01(a) or (b) above) contained in any Loan Document on its part to be
performed or observed and such failure continues for 30 days; or

 

(d)                                 Representations and Warranties. Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in

 

87

--------------------------------------------------------------------------------


 

connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

 

(e)                                  Cross-Default. (i) Any Loan Party or any
Subsidiary thereof (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which a
Loan Party or any Subsidiary thereof is the Defaulting Party (as defined in such
Swap Contract) or (B) any Termination Event (as so defined) under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is an Affected Party
(as so defined) and, in either event, the Swap Termination Value owed by such
Loan Party or such Subsidiary as a result thereof is greater than the Threshold
Amount; or

 

(f)                                    Insolvency Proceedings, Etc. Any Loan
Party or any Subsidiary thereof institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 60 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material
part of its property is instituted without the consent of such Person and
continues undismissed or unstayed for 60 calendar days, or an order for relief
is entered in any such proceeding; or

 

(g)                                 Inability to Pay Debts; Attachment. (i) Any
Loan Party or any Subsidiary thereof becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within 30 days after its issue or levy;
or

 

(h)                                 Judgments. There is entered against any Loan
Party or any Subsidiary thereof (i) one or more final judgments or orders for
the payment of money in an aggregate amount (as to all such judgments and
orders) exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer is rated at least “A” by

 

88

--------------------------------------------------------------------------------


 

A.M. Best Company, has been notified of the potential claim and does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 10 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

 

(i)                                     ERISA. (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of the Borrower under Title IV of
ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount
in excess of the Threshold Amount, or (ii) the Borrower or any ERISA Affiliate
fails to pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

 

(j)                                     Invalidity of Loan Documents. Any
material provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party or any other Person contests in any manner
the validity or enforceability of any provision of any Loan Document; or any
Loan Party denies that it has any or further liability or obligation under any
provision of any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or

 

(k)                                  Change of Control. There occurs any Change
of Control; or

 

(l)                                     Security Documents. Any Security
Document after delivery thereof pursuant to Section 4.01 or 6.12 shall for any
reason (other than pursuant to the terms thereof) cease to create a valid and
perfected first priority Lien (subject to Liens permitted by Section 7.01) on
the Collateral purported to be covered thereby; or

 

8.02                        Remedies upon Event of Default. If any Event of
Default occurs and is continuing, the Paying Agent shall, at the request of, or
may, with the consent of, the Required Lenders, take any or all of the following
actions:

 

(a)                                  declare the commitment of each Lender to
make Loans and any obligation of any L/C Issuer to make L/C Credit Extensions to
be terminated, whereupon such commitments and obligation shall be terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower;

 

(c)                                  require that the Borrower Cash
Collateralize the L/C Obligations (in an amount equal to the then Outstanding
Amount thereof); and

 

(d)                                 exercise on behalf of itself, the Lenders
and the L/C Issuers all rights and remedies available to it, the Lenders and the
L/C Issuers under the Loan Documents;

 

89

--------------------------------------------------------------------------------


 

provided, however, that upon the occurrence of an Event of Default specified in
Section 8.02(f) above with respect to the Borrower, the obligation of each
Lender to make Loans and any obligation of any L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of any Agent or any Lender.

 

8.03                        Application of Funds. After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall be applied by the
Paying Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Paying Agent and amounts payable under
Article III) payable to the Paying Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and L/C Issuer (including
fees and time charges for attorneys who may be employees of any Lender or L/C
Issuer) and amounts payable under Article III, ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and amounts owing under Secured Hedge
Agreements and Secured Cash Management Agreements, ratably among the Lenders,
the L/C Issuers, the Hedge Banks and the Cash Management Banks in proportion to
the respective amounts described in this clause Fourth held by them;

 

Fifth, to the Paying Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all

 

90

--------------------------------------------------------------------------------


 

Letters of Credit have either been fully drawn or expired, such remaining amount
shall be applied to the other Obligations, if any, in the order set forth above.

 

ARTICLE IX
PAYING AGENT AND CO-ADMINISTRATIVE AGENTS.

 

9.01                        Appointment and Authority.

 

(a)                                  Each of the Lenders and the L/C Issuers
hereby (i) irrevocably appoints Bank of America to act on its behalf as the
Paying Agent hereunder and under the other Loan Documents and authorizes the
Paying Agent to take such actions on its behalf and to exercise such powers as
are delegated to the Paying Agent by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto, and (ii) hereby
irrevocably appoints each of Bank of America and Wells Fargo to act on its
behalf as a Co-Administrative Agent hereunder and under the other Loan Documents
and authorizes the Co-Administrative Agents to take such actions on its behalf
and to exercise such powers as are delegated to the Co-Administrative Agents by
the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Agents, the Lenders and the L/C Issuers, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

 

(b)                                 The Paying Agent shall also act as the
“collateral agent” under the Loan Documents, and each of the Lenders (in its
capacities as a Lender, Swing Line Lender (if applicable), potential Hedge Bank
and potential Cash Management Bank) and the L/C Issuers hereby irrevocably
appoints and authorizes the Paying Agent to act as the agent of such Lender and
L/C Issuer for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Paying Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Paying Agent pursuant to
Section 9.05 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Paying Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including Section 10.04(c), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

9.02                        Rights as a Lender. Each Person serving as the
Paying Agent or as Co-Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Paying Agent or a Co-Administrative Agent, and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the Paying
Agent or as a Co-Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Paying Agent or a Co-Administrative Agent
hereunder and without any duty to account therefor to the Lenders.

 

91

--------------------------------------------------------------------------------


 

9.03                        Exculpatory Provisions. The Agents shall not have
any duties or obligations except those expressly set forth herein and in the
other Loan Documents. Without limiting the generality of the foregoing, the
Agents:

 

(a)                                  shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
and except that the Paying Agent shall be required to exercise such powers and
to take such actions as may be directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents), provided that the Paying Agent shall
not be required to take any action that, in its opinion or the opinion of its
counsel, may expose the Paying Agent to liability or that is contrary to any
Loan Document or applicable law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to the Borrower
or any of its Affiliates that is communicated to or obtained by the Person
serving as an Agent or any of its Affiliates in any capacity.

 

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as such Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct. No Agent shall be deemed to have knowledge of any Default
unless and until notice describing such Default is given to such Agent by the
Borrower, another Agent, a Lender or an L/C Issuer.

 

No Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (v) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to such Agent under the terms of this
Agreement.

 

9.04                        Reliance by Agents. Each Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and

 

92

--------------------------------------------------------------------------------


 

shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, each Agent may presume that such condition is
satisfactory to such Lender or L/C Issuer unless such Agent shall have received
notice to the contrary from such Lender or L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. Each Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

9.05                        Delegation of Duties. Each Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by such
Agent. Each Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of any Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as an Agent.

 

9.06                        Resignation of Agent. Each Agent may at any time
give notice of its resignation as Paying Agent or as a Co-Administrative Agent,
as applicable, to the Lenders, the other Agents, the L/C Issuers and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor
Paying Agent or Co-Administrative Agent, as applicable, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may on behalf of the Lenders and the L/C Issuers, appoint a successor
Agent meeting the qualifications set forth above; provided that if the Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Agent shall be discharged from
its duties and obligations hereunder as Paying Agent or Co-Administrative Agent,
as applicable, and under the other Loan Documents (except that in the case of
any collateral security held by the Paying Agent on behalf of the Lenders or the
L/C Issuers under any of the Loan Documents, the retiring Paying Agent shall
continue to hold such collateral security until such time as a successor Paying
Agent is appointed) and (b) if the retiring Agent is the Paying Agent, all
payments, communications and determinations provided to be made by, to or
through the Paying Agent shall instead be made by or to each Lender and L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Paying Agent as provided for above in this Section. Upon the acceptance of a
successor’s appointment as the Paying Agent or as a Co-Administrative Agent, as
applicable, hereunder, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring (or retired)
Paying Agent or Co-Administrative Agent, as applicable, and the retiring Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section). The fees payable by the Borrower to a successor Agent shall be
the same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After a retiring

 

93

--------------------------------------------------------------------------------


 

Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Agent was acting an Agent.

 

Any resignation by Bank of America as Paying Agent pursuant to this
Section shall also constitute its resignation as a L/C Issuer and a Swing Line
Lender. Upon the acceptance of a successor’s appointment as Paying Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit issued by the retiring L/C Issuer, if
any, that are outstanding at the time of such succession or make other
arrangements satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.

 

9.07                        Non-Reliance on Agents and Other Lenders. Each
Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon any of the Agents or any other Lender, L/C Issuer or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon any of the Agents or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

 

9.08                        No Other Duties, Etc. Anything herein to the
contrary notwithstanding, none of the Co-Documentation Agents or the Arrangers
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as an Agent, a Lender or an L/C Issuer
hereunder.

 

9.09                        Paying Agent May File Proofs of Claim. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Paying Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Paying Agent shall have made any demand on the Borrower) shall be entitled and
empowered, by intervention in such proceeding or otherwise

 

(a)                                  to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans,
L/C Obligations and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the L/C Issuers and the Paying Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuers and the Paying Agent and their respective agents and
counsel and all other amounts due the Lenders, the L/C Issuers and the Paying
Agent under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

 

94

--------------------------------------------------------------------------------


 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Paying Agent and,
if the Paying Agent shall consent to the making of such payments directly to the
Lenders and the L/C Issuers, to pay to the Paying Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the Paying
Agent and its agents and counsel, and any other amounts due the Paying Agent
under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Paying Agent to
authorize or consent to or accept or adopt on behalf of any Lender or L/C Issuer
any plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or L/C Issuer to authorize the Paying
Agent to vote in respect of the claim of any Lender or L/C Issuer or in any such
proceeding.

 

9.10                        Collateral and Guaranty Matters. Each of the Lenders
and the L/C Issuers irrevocably authorize the Paying Agent, at its option and in
its discretion,

 

(a)                                  to release any Lien on any property granted
to or held by the Paying Agent under any Loan Document (i) upon termination of
the Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (ii) that is sold or to be sold as part of or in connection
with any sale permitted hereunder or under any other Loan Document, or (iii)  if
approved, authorized or ratified in writing in accordance with Section 10.01;

 

(b)                                 to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder; and

 

(c)                                  to subordinate any Lien on any property
granted to or held by the Paying Agent under any Loan Document to the holder of
any Lien on such property that is permitted by Section 7.01(i).

 

Upon request by the Paying Agent at any time, the Required Lenders will confirm
in writing the Paying Agent’s authority to release or subordinate its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10. In each case as
specified in this Section 9.10, the Paying Agent will, at the Borrower’s
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Guaranty, in each case in accordance
with the terms of the Loan Documents and this Section 9.10.

 

95

--------------------------------------------------------------------------------


 

ARTICLE X
MISCELLANEOUS

 

10.01                 Amendments, Etc. No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
the Borrower or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders and the Borrower or the applicable Loan
Party, as the case may be, and acknowledged by the Paying Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

 

(a)                                  waive any condition set forth in
Section 4.01 (other than Section 4.01(b)(i) or (c)), or, in the case of the
initial Credit Extension, Section 4.02, without the written consent of each
Lender;

 

(b)                                 without limiting the generality of clause
(a) above, waive any condition set forth in Section 4.02 as to any Credit
Extension without the written consent of the Required Lenders;

 

(c)                                  extend or increase the Revolving Credit
Commitment of any Lender (or reinstate any Revolving Credit Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

 

(d)                                 postpone any date fixed by this Agreement or
any other Loan Document for any payment (excluding mandatory prepayments) of
principal, interest, fees or other amounts due to the Lenders (or any of them)
hereunder or under such other Loan Document without the written consent of each
Lender entitled to such payment;

 

(e)                                  reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(iv) of the second proviso to this Section 10.01) any fees or other amounts
payable hereunder or under any other Loan Document, or change the manner of
computation of any financial ratio (including any change in any applicable
defined term) used in determining the Applicable Rate that would result in a
reduction of any interest rate on any Loan or any fee payable hereunder without
the written consent of each Lender entitled to such amount; provided, however,
that only the consent of the Required Lenders shall be necessary (i) to amend
the definition of “Default Rate” or to waive any obligation of the Borrower to
pay interest or Letter of Credit Fees at the Default Rate or (ii) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
L/C Borrowing or to reduce any fee payable hereunder;

 

(f)                                    change Section 2.13 or Section 8.03 in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender;

 

(g)                                 change any provision of this Section 10.01
or the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender;

 

96

--------------------------------------------------------------------------------


 

(h)                                 release all or substantially all of the
Collateral in any transaction or series of related transactions, without the
written consent of each Lender;

 

(i)                                     release all or substantially all of the
value of the Guaranty, without the written consent of each Lender, except to the
extent the release of any Subsidiary from the Guaranty is permitted pursuant to
Section 9.10 (in which case such release may be made by the Paying Agent acting
alone); or

 

(j)                                     impose any greater restriction on the
ability of any Lender to assign any of its rights or obligations hereunder
without the written consent of the Required Lenders;

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Paying Agent in
addition to the Lenders required above, affect the rights or duties of the
Paying Agent under this Agreement or any other Loan Document; and (iv) the Fee
Letter may be amended, or rights or privileges thereunder waived, in a writing
executed only by the parties thereto. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Revolving Credit
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

 

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower
may replace such non-consenting Lender in accordance with Section 10.13;
provided that such amendment, waiver, consent or release can be effected as a
result of the assignment contemplated by such Section (together with all other
such assignments required by the Borrower to be made pursuant to this
paragraph).

 

10.02                 Notices; Effectiveness; Electronic Communications.

 

(a)                                  Notices Generally. Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopier as follows, and all notices and other communications
expressly permitted hereunder to be given by telephone shall be made to the
applicable telephone number, as follows:

 

(i)                                     if to the Borrower, any Agent, L/C
Issuer or Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and

 

97

--------------------------------------------------------------------------------


 

(ii)                                  if to any other Lender, to the address,
telecopier number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications. Notices and other
communications to the Lenders and the L/C Issuers hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Paying Agent, provided that the
foregoing shall not apply to notices to any Lender or L/C Issuer pursuant to
Article II if such Lender or L/C Issuer, as applicable, has notified the Paying
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Paying Agent or the Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Paying Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                                  The Platform. THE PLATFORM IS PROVIDED “AS
IS” AND “AS AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE
PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE
BORROWER MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM. In no event shall any Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or such Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a

 

98

--------------------------------------------------------------------------------


 

final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Borrower, any Lender, any L/C
Issuer or any other Person for indirect, special, incidental, consequential or
punitive damages (as opposed to direct or actual damages).

 

(d)                                 Change of Address, Etc. Each of the
Borrower, the Agents, the L/C Issuers and the Swing Line Lenders may change its
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower, the Agents, the L/C Issuers and the Swing
Line Lenders. In addition, each Lender agrees to notify the Paying Agent from
time to time to ensure that the Paying Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

 

(e)                                  Reliance by Agents, L/C Issuers, and
Lenders. Each Agent, L/C Issuer and the Lenders shall be entitled to rely and
act upon any notices (including telephonic Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Agents, the L/C Issuers, and each
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Paying Agent may be recorded by the
Paying Agent, and each of the parties hereto hereby consents to such recording.

 

10.03                 No Waiver; Cumulative Remedies. No failure by any Lender,
L/C Issuer or Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided, and provided under
each other Loan Document, are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 

99

--------------------------------------------------------------------------------


 

10.04                 Expenses; Indemnity; Damage Waiver.

 

(a)                                  Costs and Expenses. The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Paying Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Paying Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by any Agent, Lender or L/C Issuer (including
the fees, charges and disbursements of any counsel for such Agent, Lender or L/C
Issuer), and shall pay all fees and time charges for attorneys who may be
employees of such Agent, Lender or L/C Issuer, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with Loans made or Letters of Credit issued hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 Indemnification by the Borrower. The
Borrower shall indemnify the Paying Agent (and any sub-agent thereof), each
Lender and each L/C Issuer, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Paying Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by any L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED
BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to

 

100

--------------------------------------------------------------------------------


 

the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

 

(c)                                  Reimbursement by Lenders. To the extent
that the Borrower for any reason fails to indefeasibly pay any amount required
under subsection (a) or (b) of this Section to be paid by it to the Paying Agent
(or any sub-agent thereof), the applicable L/C Issuer or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Paying Agent
(or any such sub-agent), the applicable L/C Issuer or such Related Party, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Paying Agent (or any such sub-agent) or the applicable
L/C Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Paying Agent (or any such sub-agent) or the applicable
L/C Issuer in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.12(d).

 

(d)                                 Waiver of Consequential Damages, Etc. To the
fullest extent permitted by applicable law, the Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

 

(e)                                  Payments. All amounts due under this
Section shall be payable not later than ten Business Days after demand therefor.

 

(f)                                    Survival. The agreements in this
Section shall survive the resignation of any Agent, L/C Issuer and Swing Line
Lender, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

 

10.05                 Payments Set Aside. To the extent that any payment by or
on behalf of the Borrower is made to any Agent, any L/C Issuer, or any Lender,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is

 

101

--------------------------------------------------------------------------------


 

subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent,
such L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and each L/C Issuer severally
agrees to pay to the Paying Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Paying Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuers under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

10.06                 Successors and Assigns.

 

(a)                                  Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that the Borrower may not assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Paying Agent
and each Lender and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Agents, the L/C Issuers and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders. Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment(s) and the Loans (including for purposes of this
Section 10.06(b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)                                     Minimum Amounts.

 

(A)                              in the case of an assignment of the entire
remaining amount of the assigning Lender’s Revolving Credit Commitment and the
Loans at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

 

(B)                                in any case not described in
subsection (b)(i)(A) of this Section, the aggregate amount of the Revolving
Credit Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the

 

102

--------------------------------------------------------------------------------


 

Revolving Credit Commitment is not then in effect, the principal outstanding
balance of the Loans of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Paying Agent or, if “Trade Date” is specified in
the Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000, unless each of the Paying Agent and, so long as no Event of Default
has occurred and is continuing, the Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed); provided, however, that
concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

 

(ii)                                  Proportionate Amounts. Each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Revolving Credit Commitment assigned, except that this clause
(ii) shall not apply to the Swing Line Lender’s rights and obligations in
respect of Swing Line Loans;

 

(iii)                               Required Consents. No consent shall be
required for any assignment except to the extent required by
subsection (b)(i)(B) of this Section and, in addition:

 

(A)                              the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund;

 

(B)                                the consent of the Paying Agent (such consent
not to be unreasonably withheld or delayed) shall be required for assignments in
respect of any Revolving Credit Commitment if such assignment is to a Person
that is not a Lender, an Affiliate of a Lender or an Approved Fund with respect
to a Lender;

 

(C)                                the consent of each L/C Issuer (such consent
not to be unreasonably withheld or delayed) shall be required for any assignment
that increases the obligation of the assignee to participate in exposure under
one or more Letters of Credit (whether or not then outstanding); and

 

(D)                               the consent of each Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment.

 

103

--------------------------------------------------------------------------------


 

(iv)                              Assignment and Assumption. The parties to each
assignment shall execute and deliver to the Paying Agent an Assignment and
Assumption, together with a processing and recordation fee in the amount of
$3,500; provided, however, that the Paying Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the Paying
Agent an Administrative Questionnaire.

 

(v)                                 No Assignment to Borrower. No such
assignment shall be made to the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.

 

(vi)                              No Assignment to Natural Persons. No such
assignment shall be made to a natural person.

 

Subject to acceptance and recording thereof by the Paying Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment. Upon
request, the Borrower (at its expense) shall execute and deliver a Revolving
Credit Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

 

(c)                                  Register. The Paying Agent, acting solely
for this purpose as an agent of the Borrower, shall maintain at the Paying
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitments of, and principal amounts of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Paying Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(d)                                 Participations. Any Lender may at any time,
without the consent of, or notice to, the Borrower or any Agent, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Revolving Credit Commitment and/or the Loans
(including such Lender’s participations in L/C Obligations and/or Swing Line
Loans) owing to it); provided that (i) such

 

104

--------------------------------------------------------------------------------


 

Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agents, Lenders and
the L/C Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(b).
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.13 as though it were a Lender.

 

(e)                                  Limitations upon Participant Rights. A
Participant shall not be entitled to receive any greater payment under
Section 3.01 or 3.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 3.01 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 3.01(e) as
though it were a Lender.

 

(f)                                    Certain Pledges. Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Revolving Credit Note, if any) to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(g)                                 Electronic Execution of Assignments. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the
Uniform Electronic Transactions Act.

 

(h)                                 Resignation as L/C Issuer or Swing Line
Lender after Assignment. Notwithstanding anything to the contrary contained
herein, if at any time either Bank of America or Wells Fargo assigns all of its
Revolving Credit Commitment and Revolving Credit Loans pursuant to
Section 10.06(b), Bank of America or Wells Fargo, as applicable may, (i) upon 30
days’ notice to the Borrower and the Lenders, resign as L/C Issuer and/or
(ii) upon 30 days’ notice to the Borrower, resign as Swing Line Lender. In the
event of any such resignation as L/C

 

105

--------------------------------------------------------------------------------


 

Issuer or Swing Line Lender, the Borrower shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrower to appoint any such successor
shall affect the resignation of Bank of America or Wells Fargo, as applicable,
as L/C Issuer or Swing Line Lender, as the case may be. If Bank of America or
Wells Fargo resigns as L/C Issuer, it shall retain all the rights, powers,
privileges and duties of a L/C Issuer hereunder with respect to all Letters of
Credit issued by it and outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America or Wells
Fargo resigns as Swing Line Lender, it shall retain all the rights of the Swing
Line Lender provided for hereunder with respect to Swing Line Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the
appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, issued by such retiring L/C
Issuer and outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America or Wells Fargo, as applicable, to effectively
assume the obligations of Bank of America or Wells Fargo, as applicable, with
respect to such Letters of Credit.

 

10.07                 Treatment of Certain Information; Confidentiality. Each of
the Agents, Lenders and the L/C Issuers agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.14(c) or (ii) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (g) with the consent
of the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to any Agent, any Lender or any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Agent, any

 

106

--------------------------------------------------------------------------------


 

Lender or any L/C Issuer on a nonconfidential basis prior to disclosure by any
Loan Party or any Subsidiary thereof, provided that, in the case of information
received from a Loan Party or any such Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Each of Agents, the Lenders and the L/C Issuers acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

10.08                 Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender, L/C Issuer and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, L/C Issuer or any such Affiliate to or for the credit
or the account of the Borrower against any and all of the obligations of the
Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender or L/C Issuer, irrespective of whether or not such
Lender or L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or L/C
Issuer different from the branch or office holding such deposit or obligated on
such indebtedness. The rights of each Lender, L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, L/C Issuer or their
respective Affiliates may have. Each Lender and L/C Issuer agrees to notify the
Borrower and the Paying Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

10.09                 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If the Paying Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Paying Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10                 Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.

 

107

--------------------------------------------------------------------------------


 

This Agreement and the other Loan Documents constitute the entire contract among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Paying Agent and when the
Paying Agent shall have received counterparts hereof that, when taken together,
bear the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.

 

10.11                 Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Paying
Agent and each Lender, regardless of any investigation made by the Paying Agent
or any Lender or on their behalf and notwithstanding that the Paying Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Credit Extension, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.

 

10.12                 Severability. If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.13                 Replacement of Lenders. If any Lender requests
compensation under Section 3.04, or if the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender is a Defaulting Lender or
if any other circumstance exists hereunder that gives the Borrower the right to
replace a Lender as a party hereto, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Paying Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment), provided that:

 

(a)                                  the Borrower shall have paid to the Paying
Agent the assignment fee specified in Section 10.06(b);

 

(b)                                 such Lender shall have received payment of
an amount equal to the outstanding principal of its Loans and L/C Advances,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

 

108

--------------------------------------------------------------------------------


 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.04 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 such assignment does not conflict with
applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

10.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                  GOVERNING LAW. THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION. THE BORROWER
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE PAYING
AGENT, ANY LENDER, OR L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE. THE BORROWER IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

109

--------------------------------------------------------------------------------


 

(d)                                 SERVICE OF PROCESS. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 10.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW

 

10.15                 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16                 No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Agents and the Arrangers are
arm’s-length commercial transactions between the Borrower and its Affiliates, on
the one hand, and the Agents and the other Arrangers, on the other hand, (B) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Agents and the Arrangers is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower or any of its Affiliates, or any other Person and (B) none of the
Agents nor the Arrangers has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Agents and the other Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and none of the Agents nor the
Arrangers has any obligation to disclose any of such interests to the Borrower
or its Affiliates. To the fullest extent permitted by law, the Borrower hereby
waives and releases any claims that it may have against the Agents and the
Arrangers with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

10.17                 USA PATRIOT Act Notice. Each Lender that is subject to the
Act (as hereinafter defined) and the Paying Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of

 

110

--------------------------------------------------------------------------------


 

Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender or the Paying Agent, as applicable, to
identify each Loan Party in accordance with the Act.

 

10.18                 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES.

 

111

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

KEY ENERGY SERVICES, INC.

 

 

 

 

 

By:

/s/ Richard J. Alario

 

 

 

Richard J. Alario

 

 

Chairman, President and Chief Executive

 

 

Officer

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK of AMERICA, N.A., as Paying Agent and

 

as Co-Administrative Agent

 

 

 

 

 

By:

/s/ Rosanne Parsill

 

 

 

Rosanne Parsill

 

 

Assistant Vice President

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Co-Administrative Agent

 

 

 

 

 

By:

/s/ Eric R. Hollingsworth

 

 

 

Eric R. Hollingsworth

 

 

Senior Vice President

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, L/C

 

Issuer and Swing Line Lender

 

 

 

 

 

By:

/s/ Gary L. Mingle

 

 

 

Gary L. Mingle

 

 

Senior Vice President

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as a Lender, L/C Issuer and Swing

 

Line Lender

 

 

 

 

 

By:

/s/ Eric R. Hollingsworth

 

 

 

Eric R. Hollingsworth

 

 

Senior Vice President

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, as a Lender

 

 

 

 

 

By:

/s/ Daniel Twenge

 

 

Name:

Daniel Twenge

 

 

Title:

Authorized Signatory

 

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, N.A., as a Lender and as Co-

 

Documentation Agent

 

 

 

 

 

By:

/s/ David Reid

 

 

Name:

David Reid

 

 

Title:

Senior Vice President

 

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

FORTIS CAPITAL CORP, as a Lender and as Co-

 

Documentation Agent

 

 

 

 

 

By:

/s/ Alison B. Barber

 

 

Name:

Alison B. Barber

 

 

Title:

Vice President

 

 

 

 

By:

/s/ Joe Maxwell

 

 

Name:

Joe Maxwell

 

 

Title:

Director

 

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LEHMAN COMMERCIAL PAPER INC., as a

 

Lender

 

 

 

 

 

By:

/s/ Maria M. Lund

 

 

Name:

Maria M. Lund

 

 

Title:

Authorized signatory

 

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

NATIXIS, as a Lender

 

 

 

 

 

By:

/s/ Timothy L. Polvado

 

 

 

Timothy Polvado

 

 

Managing Director

 

 

 

 

 

 

 

By:

/s/ Louis P. Laville, III

 

 

 

Louis P. Laville, III

 

 

Managing Director

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

AMEGY BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Scott Collins

 

 

Name:

Scott Collins

 

 

Title:

Vice President

 

 

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------